Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 1 of 85 PageID #: 703




                   EXHIBIT 1
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 2 of 85 PageID #: 704




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


 GESTURE TECHNOLOGY PARTNERS,                                CASE NO. 2:21-cv-00040-JRG
 LLC,                                                              § (Lead Case)

                Plaintiff
        v.                                                   CASE NO. 2:21-cv-00041-JRG
                                                                  § (Member Case)
 SAMSUNG ELECTRONICS CO., LTD.,
 SAMSUNG ELECTRONICS AMERICA,
 INC.                                                         JURY TRIAL DEMANDED
          Defendants.



   DISCLOSURE OF ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS

       Plaintiff Gesture Technology Partners, LLC (“GTP”) provides the following disclosure of

asserted claims and infringement contentions pursuant to P.R. 3-1.

       P.R. 3-1(a): Identification of Infringed Claims

       Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.

(“Defendants” or “Samsung”) infringe the following claims of U.S. Patent Nos. 8,194,924 (the

“’924 patent”); 7,933,431 (the “’431 patent”); 8,878,949 (the “’949 patent”); and 8,553,079 (the

“’079 patent”) (collectively, the “Asserted Patents”):

 Asserted Patent            Infringed Claims
 ’924 patent                1-10, 12, and 14
 ’431 patent                1-4, 6-9, 11-22, 25-28, and 30
 ’949 patent                1-9, 11-14, and 16-18
 ’079 patent                1-6, 8-9, 11, 14-15, 19, 21-26, 28, and 30


       P.R. 3-1(b): Identification Of Accused Products

       The following chart identifies the Accused Products along with specific components found

in each Accused Product that form the basis of GTP’s infringement contentions against each

                                                       1
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 3 of 85 PageID #: 705




Accused Product. Each Accused Product identified in the below chart infringes each Infringed

Claim of the Asserted Patents, as specified in the above Identification Of Infringed Claims. The

Accused Products include all related software for the hardware components identified in the chart

below, as well as any other hardware and software utilized by the Accused Products that is integral

to either the systems that employ those hardware components or the functionalities detailed in the

attached claim charts.

    Phone     “Cameras          “Display”      “Light           “Processors or    Year2
    Model1    and                              Sources”         Systems-On-Chips”
              Sensors”
              (referred to
              collectively
              as
              “Cameras”)
    Samsung   Front             5.1” Quad      Front            Samsung Exynos        2015
    Galaxy    Camera3 –         HD Super       Proximit         7420 (64-bit, 14nm)
    S6        SM-               AMOLED         y/Light          Octa core (2.1GHz
              G920FR0515        (2560x144      sensor           Quad + 1.5GHz
              85                0)                              Quad)7
                                Display5       Top
              Rear                             infrared
              Camera4 –                        port
              G920F_16_L
                                               Rear
                                               flash led6
    Samsung   Front             5.1” Quad      Front            Samsung Exynos        2015
    Galaxy    Camera3 –         HD (2560       Proximit         7420 (64-bit, 14nm)
    S6 Edge   SM-               x 1440)        y/Light          Octa core (2.1GHz
              G920FR0515        Super          sensor           Quad + 1.5GHz
              85                AMOLED                          Quad)10


1
  see https://en.wikipedia.org/wiki/Samsung_Galaxy
2
  see https://www.samsungsfour.com/mobiles/samsung-galaxy-smartphones-complete-model-list-released-year.html
3
  see https://www.ifixit.com/Store/Android/Galaxy-S6-S6-Edge-Front-Camera/IF302-005?o=2
4
  see https://gadgetfix.com/oem-samsung-galaxy-s6-g920a-g920t-g920p-g920v-back-rear-camera-module-flex-
16mp-7562.html
5
  see https://gadgetfix.com/lcd-screen-touch-screen-digitizer-for-black-samsung-galaxy-s6-g920a-g920v-g920p-
g920t-6942.html
6
  see https://downloadcenter.samsung.com/content/UM/201810/20181029152035207/SM-
G920W8_UG_CA_Lollipop_ENG_Web.pdf
7
  see https://www.ifixit.com/Teardown/Samsung+Galaxy+S6+Teardown/39174
10
   see https://www.ifixit.com/Teardown/Samsung+Galaxy+S6+Edge+Teardown/39158#s88423

                                                            2
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 4 of 85 PageID #: 706




    Phone     “Cameras          “Display”      “Light           “Processors or    Year2
    Model1    and                              Sources”         Systems-On-Chips”
              Sensors”
              (referred to
              collectively
              as
              “Cameras”)
              Rear              Dual Edge      Top
              Camera4 –         Display8       infrared
              G920F_16_L                       port

                                               Rear
                                               flash led9
    Samsung   Front             5.7” 1440      Front            Samsung Exynos         2015
    Galaxy    Camera11 –        x 2560         Proximit         7420 (64-bit, 14nm)
    Note 5    N920F_R06         pixel          y/Light          Octa core (2.1GHz
              1536              Super          sensor           Quad + 1.5GHz
                                AMOLED                          Quad)13
              Rear              Display13 Rear
              Camera12 –                  Heart rate
              G920F_16_0                  sensor
              8
                                   Rear
                                   flash
                                   led14
    Samsung   Front      5.1” Quad Front                        Samsung Exynos         2015
    Galaxy    Camera3 –  HD Super Proximit                      7420 (64-bit, 14nm)
    S6        SM-        AMOLED y/Light                         Octa core (2.1GHz
    Active    G920FR0515 (2560x144 sensor                       Quad + 1.5GHz
              85         0)                                     Quad)15
                         Display15 Rear
              Rear                 Heart rate
              Camera4 –            sensor
              G920F_16_L
                                   Rear
                                   flash
                                   led16

8
  see https://www.ifixit.com/Store/Android/Galaxy-S6-Edge-Screen/IF302-010?o=6
9
  see https://downloadcenter.samsung.com/content/UM/201607/20160706032840853/G925W8_UG_CA_E6.pdf
11
   see https://www.ifixit.com/Store/Android/Galaxy-Note5-Front-Camera/IF321-005?o=1
12
   see https://www.ifixit.com/Store/Android/Galaxy-Note5-Rear-Camera/IF321-022?o=1
13
   see https://www.samsung.com/global/galaxy/galaxy-note5/#!/spec
14
   see https://www.t-mobile.com/support/public-files/images/samsung/note-
5/manual/User%20manual%20Samsung%20Galaxy%20Note5.pdf
15
   see https://www.samsung.com/us/mobile/phones/galaxy-s/samsung-galaxy-s6-active-at-t-gray-sm-g890azaaatt/
16
   see https://downloadcenter.samsung.com/content/UM/201707/20170708045603280/ATT_SM-G890A_Galaxy-
S6_Active_EN_UM_N_7.0_053017_FINAL_AC.PDF

                                                            3
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 5 of 85 PageID #: 707




 Phone        “Cameras         “Display”     “Light         “Processors or    Year2
 Model1       and                            Sources”       Systems-On-Chips”
              Sensors”
              (referred to
              collectively
              as
              “Cameras”)
 Samsung      Front            5.1” 1080     Front     Samsung Exynos               2015
 Galaxy       Camera – 5       x 1920        Proximit 7580 Octa17
 S5 Neo       MP, f/1.9,       pixel         y/Light/G
              23mm (wide)      Super         esture
                               AMOLED        sensor
           Rear Camera         Display17
           – 16 MP,                          Rear
           f/1.9, 31mm                       flash
           (standard),                       led18
           AF17
 Samsung Front                 5.7” 2560     Front          Samsung Exynos          2015
 Galaxy    Camera –            x 1440        Proximit       7420 (64-bit, 14nm)
 S6        SM-                 (518 ppi)     y/Light        Octa core (2.1GHz
 Edge+/    G920FR05            Quad HD       sensor         Quad + 1.5GHz
 S6 Edge+ 150519               Super         Rear           Quad)21
 Duos                          AMOLED        Heart rate
                               21
           Rear Camera                       sensor
           –                                 Rear
           G920F_16M                         flash
           _0820                             led22
 Samsung Rear                  1024x768                     Quad-Core 1.2 GHz
 Galaxy    Camera: 8           LCD                          ARM Cortex-A53
 Tab A     MP, f/1.9,
 8.0       AF, LED
        23
 (2015)    flash, HDR

              Front
              Camera: 5
              MP
 Samsung      Front            5.1” Quad     Front          Global: Samsung         2016
 Galaxy       Camera –         HD (2560      Proximit       Exynos 8890 Octa-
 S7/          Samsung          x 1440)                      core (4x2.3 GHz
17
   see https://www.gsmarena.com/samsung_galaxy_s5_neo-6506.php
18
   see https://downloadcenter.samsung.com/content/UM/201607/20160706031524520/G903W_UG_CA_E2a.pdf
19
   see https://www.replacebase.co.uk/samsung-galaxy-s6-and-s6-edge-replacement-front-camera-module-oem
20
   see https://www.fixez.com/samsung-galaxy-s6-edge-plus-rear-facing-camera
21
   see https://www.samsung.com/global/galaxy/galaxy-s6-edge-plus/#!/spec
22
   see https://downloadcenter.samsung.com/content/UM/201708/20170802034814167/TMO_SM-
G928T_Galaxy_S6-Edge-Plus_EN_UM_N_7.0_060817_FINAL_AC.pdf
23
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_A_8.0

                                                        4
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 6 of 85 PageID #: 708




 Phone        “Cameras          “Display”     “Light         “Processors or    Year2
 Model1       and                             Sources”       Systems-On-Chips”
              Sensors”
              (referred to
              collectively
              as
              “Cameras”)
 S7 Edge/     S5K4E6 5          Super  y/Light               Mongoose & 4x1.6
 S7           MP                AMOLED sensor                GHz Cortex-A53)
 Active       (2592×1464)
              , f/1.7           S7 Edge       Rear       USA and China:
              aperture,         including:    Heart rate Qualcomm
              1440p/1080p       Dual Edge     sensor     Snapdragon 820
              /720p video       Display25                Quad-core (2x2.15
              recording                       Rear       GHz Kryo & 2x1.6
                                              flash      GHz Kryo)24
                                                  26
              Rear Camera                     led
              – Samsung
              ISOCELL
              S5K2L1 or
              Sony Exmor
              RS IMX260
              12 MP
              (4032×3024)
              , 1.4 µm
              pixel size,
              f/1.7
              aperture24
 Samsung      Front camera      5.7” Quad Iris               Global (Note 7):         2016
 Galaxy       –                 HD        recogniti          Samsung Exynos
 Note 7/              Sams      (2560×14 on led              8890
 Note Fan     ung               40) Super
 Edition27    ISOCELL           AMOLED                       Global (Note FE):
              S54KE6 5.0                                     Samsung Exynos
              MP f/1.7                                       8890
              with wide-
              angle lens                                     Canada/China/US/Ja
                                                             pan (Note 7):
              Rear camera                                    Qualcomm
              –Samsung                                       Snapdragon 820

24
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_S7
25
   see https://www.samsung.com/us/mobile/phones/galaxy-s/samsung-galaxy-s7--32gb---unlocked---black-onyx-sm-
g930uzkaxaa/
26
   see https://downloadcenter.samsung.com/content/UM/201808/20180816062707986/GEN_SM-G930U_SM-
G935U_EN_UM_O_8.0_080318_FINAL_AC.pdf
27
   see https://en.wikipedia.org/wiki/Samsung_Galaxy_Note_7

                                                         5
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 7 of 85 PageID #: 709




 Phone           “Cameras      “Display”         “Light        “Processors or    Year2
 Model1          and                             Sources”      Systems-On-Chips”
                 Sensors”
                 (referred to
                 collectively
                 as
                 “Cameras”)
                 ISOCELL
                 S5K2L1 or
                 Sony Exmor
                 R IMX260
                 12 MP (1.4
                 µm), f/1.7
                 aperture with
                 fast Dual
                 Pixel
                 autofocus
                 Technology,
                 4K video
                 recording at
                 30 fps, 1080p
                 at 60 fps,
                 720p at 240
                 fps

                 Iris
                 recognition
                 camera; and

                 Proximity/Li
                 ght sensor.
 Samsung         Front            1920x120       LED           Samsung Exynos       2016
 Galaxy          Camera – 2       0 10.1”        Flash         7870
 Tab A           MP               PLS TFT
 10.1            Rear Camera      LCD
 (2016)28        – 8.0 MP AF
                 camera with
                 flash.
 Samsung         Rear             Super   LED                  Exynos 8895 (10      2017
 Galaxy          Camera: 12       AMOLED flash                 nm) – EMEA
 S829            MP, f/1.7,       , HDR10                      Qualcomm
                 26mm                                          MSM8998
                 (wide),                                       Snapdragon 835 (10
                 1/2.55",                                      nm) - USA & China

28
     see https://en.wikipedia.org/wiki/Samsung_Galaxy_Tab_A_10.1
29
     see https://www.gsmarena.com/samsung_galaxy_s8-8161.php

                                                           6
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 8 of 85 PageID #: 710




 Phone           “Cameras        “Display”     “Light        “Processors or    Year2
 Model1          and                           Sources”      Systems-On-Chips”
                 Sensors”
                 (referred to
                 collectively
                 as
                 “Cameras”)
                 1.4µm, dual                                 Octa-core (4x2.3
                 pixel PDAF,                                 GHz Mongoose M2
                 OIS, LED                                    & 4x1.7 GHz
                 flash, auto-                                Cortex-A53) -
                 HDR,                                        EMEA
                 panorama                                    Octa-core (4x2.35
                                                             GHz Kryo & 4x1.9
                 Front                                       GHz Kryo) - USA &
                 Camera: 8                                   China
                 MP, f/1.7,
                 25mm
                 (wide),
                 1/3.6",
                 1.22µm, AF,
                 2 MP
                 (dedicated
                 iris scanner
                 camera),
                 Dual video
                 call, Auto-
                 HDR

                 Iris scanner
 Samsung         Rear            Super  LED                  Samsung Exynos       2017
 Galaxy          Camera: 12      AMOLED Flash                8895 (10 nm) –
 S8+30           MP, f/1.7,                                  EMEA Qualcomm
                 26mm                                        MSM8998
                 (wide),
                 1/2.55",                                    Snapdragon 835 (10
                 1.4µm, dual                                 nm) - USA & China
                 pixel PDAF,                                 Octa-core (4x2.3
                 OIS, LED                                    GHz Mongoose M2
                 flash, auto-                                & 4x1.7 GHz
                 HDR,                                        Cortex-A53) -
                 panorama                                    EMEA

                 Front
                 camera: 8
30
     see https://www.gsmarena.com/samsung_galaxy_s8+-8523.php

                                                         7
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 9 of 85 PageID #: 711




 Phone           “Cameras        “Display”     “Light        “Processors or    Year2
 Model1          and                           Sources”      Systems-On-Chips”
                 Sensors”
                 (referred to
                 collectively
                 as
                 “Cameras”)
                 MP, f/1.7,
                 25mm
                 (wide),
                 1/3.6",
                 1.22µm, AF,
                 2 MP
                 (dedicated
                 iris scanner
                 camera)
 Samsung         Rear            Super   LED                 Qualcomm             2017
 Galaxy          Camera: 12      AMOLED flash                MSM8998
 S8              MP, f/1.7,      , HDR10                     Snapdragon 835 (10
 Active31        26mm                                        nm), Octa-core
                 (wide),                                     (4x2.35 GHz Kryo
                 1/2.55",                                    & 4x1.9 GHz Kryo)
                 1.4µm, dual
                 pixel PDAF,
                 OIS, LED
                 flash, auto-
                 HDR,
                 panorama

                 Front
                 Camera: 8
                 MP, f/1.7,
                 25mm
                 (wide),
                 1/3.6",
                 1.22µm, AF,
                 2 MP
 Samsung         Rear            Super  LED                  Qualcomm             2017
 Galaxy          Camera: 13      AMOLED flash                MSM8996
 Tab S332        MP, f/1.9,                                  Snapdragon 820 (14
                 27mm                                        nm)
                 (wide), AF,                                 Quad-core (2x2.15
                 LED flash,                                  GHz Kryo & 2x1.6
                                                             GHz Kryo)

31
     see https://www.gsmarena.com/samsung_galaxy_s8_active-8676.php
32
     see https://www.gsmarena.com/samsung_galaxy_tab_s3_9_7-8554.php

                                                         8
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 10 of 85 PageID #: 712




  Phone        “Cameras         “Display”     “Light        “Processors or    Year2
  Model1       and                            Sources”      Systems-On-Chips”
               Sensors”
               (referred to
               collectively
               as
               “Cameras”)
               HDR,
               panorama

               Front
               Camera: 5
               MP, f/2.2,
               23mm (wide)
  Samsung      Rear        1280x800           LED           Qualcomm             2017
  Galaxy       Camera: 8   IPS LCD            flash         MSM8917
  Tab A        MP, f/1.9,                                   Snapdragon 425 (28
  8.023        AF, LED                                      nm) Quad-core 1.4
  (2017)33     flash, HDR                                   GHz Cortex-A53

               Front
               Camera: 5
               MP
  Samsung      Rear             LCD           LED           Qualcomm             2017
  Galaxy       Camera: 3.15                   flash         Snapdragon 400 (28
  Tab          MP, AF,                                      nm) Quad-core 1.2
  Active34     LED flash                                    GHz Cortex-A7

               Front
               Camera: 1.2
               MP
  Samsung      Rear camera:     5.8" Super Iris             Global: Samsung      2018
  S9/          S9: Sony         AMOLED recogniti            Exynos 9810
  S9+35        IMX345;          display    on LED
               Samsung          with                        USA/Canada/China/
               Isocell          1440x296                    HK/Japan/Latin
               S5K2L3;          0 pixel                     America: Qualcomm
               S9+: Sony        resolution                  Snapdragon 845
               IMX345;          (Galaxy
               Samsung          S9);
               Isocell
               S5K2L3           6.2" Super
               Dual;            AMOLED

 33
    see https://www.gsmarena.com/samsung_galaxy_tab_a_8_0_(2017)-8725.php
 34
    see https://www.gsmarena.com/samsung_galaxy_tab_active-6659.php
 35
    see https://en.wikipedia.org/wiki/Samsung_Galaxy_S9

                                                        9
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 11 of 85 PageID #: 713




  Phone         “Cameras          “Display”      “Light         “Processors or    Year2
  Model1        and                              Sources”       Systems-On-Chips”
                Sensors”
                (referred to
                collectively
                as
                “Cameras”)
                                  display
                Front             with
                camera: Sony      1440x296
                IMX320;           0 pixel
                Samsung           resolution
                Isocell           (Galaxy
                S5K31;            S9+);

                Iris
                recognition
                camera; and

                Proximity/Li
                ght sensor.
  Samsung       Rear                             LED            Snapdragon 660           2018
  S Light       Camera: 16                       flash          chip
  Luxury36      MP, LED
                flash, auto-
                HDR,
                panorama

                Front
                camera: 8
                MP, f/1.7,
                25mm
                (wide),
                1/3.6",
                1.22µm, AF,
                2 MP
                (dedicated
                iris scanner
                camera)
  Samsung       Rear              Super    LED                  Chipset - Qualcomm       2018
  Galaxy        Camera: 13        AMOLED flash                  MSM8998
  Tab S437      MP, AF,           ; 10.5”,                      Snapdragon 835 (10
                LED flash,                                      nm)

 36
    see https://www.theverge.com/circuitbreaker/2018/5/21/17375500/samsung-galaxy-s-light-luxury-china-launch-
 release-date-price
 37
    see https://www.gsmarena.com/samsung_galaxy_tab_s4_10_5-9262.php

                                                           10
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 12 of 85 PageID #: 714




  Phone           “Cameras        “Display”     “Light        “Processors or    Year2
  Model1          and                           Sources”      Systems-On-Chips”
                  Sensors”
                  (referred to
                  collectively
                  as
                  “Cameras”)
                  HDR,            1600 x                      CPU - Octa-core
                  panorama        2560                        (4x2.35 GHz Kryo
                                  pixels,                     & 4x1.9 GHz Kryo)
                  Front           16:10                       GPU - Adreno 540
                  Camera: 8       ratio
                  MP, 1080p
                  @ 30fps
                  video
  Samsung         Rear            IPS LCD,      LED           Chipset - Qualcomm    2018
  Galaxy          Camera: 8       10.5”,        Flash         SDM450
  Tab A           MP, f/1.9,      1200 x                      Snapdragon 450 (14
  10.538          AF, LED         1920                        nm)
                  flash,          pixels,                     CPU - Octa-core 1.8
                  panorama,       16:10                       GHz Cortex-A53
                  1080p video     ratio                       GPU - Adreno 506
                  @ 30fps

                  Front
                  Camera: 5
                  MP, f/2.2,
                  1080p video
                  @ 30fps
  Samsung         Rear Camera     Super      LED              Chipset - Qualcomm    2018
  Galaxy          (dual): 12      AMOLED flash                SDM845
  Note 939        MP, f/1.5-      , HDR10;                    Snapdragon 845 (10
                  2.4, 26mm       6.4”; 1440                  nm)
                  (wide),         x 2960                      CPU - Octa-core
                  1.4µm, dual     pixels,                     (4x2.8 GHz Kryo
                  pixel PDAF,     18.5:9                      385 Gold & 4x1.7
                  OIS; 12 MP,     ratio                       GHz Kryo 385
                  f/2.4, 52mm                                 Silver)
                  (telephoto),                                GPU - Adreno 630
                  1.0µm, AF,
                  OIS, 2x
                  optical zoom;
                  LED flash,
                  auto-HDR,

 38
      see https://www.gsmarena.com/samsung_galaxy_tab_a_10_5-9263.php
 39
      see https://www.gsmarena.com/samsung_galaxy_note9-9163.php

                                                         11
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 13 of 85 PageID #: 715




  Phone           “Cameras          “Display”      “Light         “Processors or    Year2
  Model1          and                              Sources”       Systems-On-Chips”
                  Sensors”
                  (referred to
                  collectively
                  as
                  “Cameras”)
                  panorama;
                  4K@60fps
                  (no
                  OIS/EIS),
                  4K@30fps
                  1080p@30/6
                  0/240fps,
                  720p@960fp
                  s, HDR,
                  gyro-EIS &
                  OIS

                  Front
                  Camera
                  (dual): 8
                  MP, f/1.7,
                  25mm
                  (wide),
                  1.22µm, AF,
                  2 MP
                  (dedicated
                  iris scanner
                  camera);
                  Dual video
                  call, Auto-
                  HDR;
                  1440p@30fp
                  s
  Samsung         Front             10.5"                         Octa Core (Dual   2019
  Galaxy          Camera –          Super                         2.0GHz + Hexa
  Tab             8.0 MP            AMOLED                        1.7GHz), Qualcomm
  S5e40                             display                       SDM 670
                  Rear Camera
                  –
                  13.0 MP
  Galaxy          Rear              1280x800                      Quad-Core 2 GHz           2019
  Tab A           Camera: 8         IPS LCD                       ARM Cortex-A53

 40
      see https://www.samsung.com/us/mobile/tablets/galaxy-tab-s/galaxy-tab-s5e-10-5-2019-wi-fi-sm-t720nzkaxar/

                                                             12
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 14 of 85 PageID #: 716




  Phone           “Cameras        “Display”     “Light         “Processors or    Year2
  Model1          and                           Sources”       Systems-On-Chips”
                  Sensors”
                  (referred to
                  collectively
                  as
                  “Cameras”)
  Kids 8.0        MP, f/1.9,
  (2019)23        AF, LED
                  flash, HDR

                  Front
                  Camera: 5
                  MP
  Samsung         Front           1920x120      LED            Samsung Exynos       2019
  Galaxy          Camera – 2      0 10.1”       Flash          7904
  Tab A           MP              PLS TFT
  10.1            Rear Camera     LCD
  (2019)28        – 8.0 MP AF
                  camera with
                  flash.
  Samsung         Rear            Dynamic  LED                 Qualcomm SM8150      2019
  Galaxy          Camera: 12      AMOLED Flash                 Snapdragon 855 (7
  S1041           MP, f/1.5-      , HDR10+                     nm) - USA/China
                  2.4, 26mm                                    Octa-core (2x2.73
                  (wide),                                      GHz Mongoose M4
                  1/2.55",                                     & 2x2.31 GHz
                  1.4µm, Dual                                  Cortex-A75 &
                  Pixel PDAF,                                  4x1.95 GHz Cortex-
                  OIS                                          A55) -
                  12 MP, f/2.4,                                EMEA/LATAM
                  52mm
                  (telephoto),
                  1/3.6",
                  1.0µm, AF,
                  OIS, 2x
                  optical zoom
                  16 MP, f/2.2,
                  12mm
                  (ultrawide),
                  1/3.1",
                  1.0µm, Super
                  Steady video,
                  LED flash,

 41
      see https://www.gsmarena.com/samsung_galaxy_s10-9536.php

                                                          13
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 15 of 85 PageID #: 717




  Phone           “Cameras        “Display”     “Light        “Processors or    Year2
  Model1          and                           Sources”      Systems-On-Chips”
                  Sensors”
                  (referred to
                  collectively
                  as
                  “Cameras”)
                  auto-HDR,
                  panorama

                  Front
                  Camera: 10
                  MP, f/1.9,
                  26mm
                  (wide), 1/3",
                  1.22µm,
                  Dual Pixel
                  PDAF
  Samsung         Rear           Dynamic LED                   Qualcomm SM8150 2019
  Galaxy          Camera: 12    AMOLED Flash                  Snapdragon 855 (7
  S10+42          MP, f/1.5-    , HDR10+                      nm) - USA/China
                  2.4, 26mm                                   Octa-core (2x2.73
                  (wide),                                     GHz Mongoose M4
                  1/2.55",                                    & 2x2.31 GHz
                  1.4µm, Dual                                 Cortex-A75 &
                  Pixel PDAF,                                 4x1.95 GHz Cortex-
                  OIS                                         A55) -
                  12 MP, f/2.4,                               EMEA/LATAM
                  52mm
                  (telephoto),
                  1/3.6",
                  1.0µm, AF,
                  OIS, 2x
                  optical zoom
                  16 MP, f/2.2,
                  12mm
                  (ultrawide),
                  1/3.1",
                  1.0µm, Super
                  Steady video
                  LED flash,
                  auto-HDR,
                  panorama



 42
      see https://www.gsmarena.com/samsung_galaxy_s10+-9535.php

                                                         14
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 16 of 85 PageID #: 718




  Phone           “Cameras        “Display”     “Light         “Processors or    Year2
  Model1          and                           Sources”       Systems-On-Chips”
                  Sensors”
                  (referred to
                  collectively
                  as
                  “Cameras”)
                  Front
                  Camera: 10
                  MP, f/1.9,
                  26mm
                  (wide), 1/3",
                  1.22µm,
                  Dual Pixel
                  PDAF
                  8 MP, f/2.2,
                  22mm
                  (wide), 1/4",
                  1.12µm,
                  depth sensor
  Samsung         Rear            Dynamic  LED                 Qualcomm SM8150      2019
  Galaxy          Camera: 12      AMOLED Flash                 Snapdragon 855 (7
  S10e43          MP, f/1.5-      , HDR10+                     nm) - USA/China
                  2.4, 26mm                                    Octa-core (2x2.73
                  (wide),                                      GHz Mongoose M4
                  1/2.55",                                     & 2x2.31 GHz
                  1.4µm, Dual                                  Cortex-A75 &
                  Pixel PDAF,                                  4x1.95 GHz Cortex-
                  OIS                                          A55) -
                  16 MP, f/2.2,                                EMEA/LATAM
                  12mm
                  (ultrawide),
                  1/3.1",
                  1.0µm, Super
                  Steady video
                  LED flash,
                  auto-HDR,
                  panorama

                  Front
                  Camera: 10
                  MP, f/1.9,
                  26mm
                  (wide), 1/3",
                  1.22µm,
 43
      see https://www.gsmarena.com/samsung_galaxy_s10e-9537.php

                                                          15
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 17 of 85 PageID #: 719




  Phone           “Cameras        “Display”     “Light        “Processors or    Year2
  Model1          and                           Sources”      Systems-On-Chips”
                  Sensors”
                  (referred to
                  collectively
                  as
                  “Cameras”)
                  Dual Pixel
                  PDAF
  Samsung         Rear            Dynamic  LED                Qualcomm SM8150      2019
  Galaxy          Camera: 12      AMOLED Flash                Snapdragon 855 (7
  S10 5G44        MP, f/1.5-      , HDR10+                    nm) – USA Octa-
                  2.4, 26mm                                   core (2x2.73 GHz
                  (wide),                                     Mongoose M4 &
                  1/2.55",                                    2x2.31 GHz Cortex-
                  1.4µm, Dual                                 A75 & 4x1.95 GHz
                  Pixel PDAF,                                 Cortex-A55) -
                  OIS                                         Global
                  12 MP, f/2.4,
                  52mm
                  (telephoto),
                  1/3.6",
                  1.0µm, AF,
                  OIS, 2x
                  optical zoom
                  16 MP, f/2.2,
                  12mm
                  (ultrawide),
                  1/3.1",
                  1.0µm, Super
                  Steady video
                  0.3 MP, TOF
                  3D, (depth)
                  LED flash,
                  auto-HDR,
                  panorama

                  Front
                  Camera: 10
                  MP, f/1.9,
                  26mm
                  (wide), 1/3",
                  1.22µm,
                  Dual Pixel
                  PDAF
 44
      see https://www.gsmarena.com/samsung_galaxy_s10_5g-9588.php

                                                         16
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 18 of 85 PageID #: 720




  Phone           “Cameras          “Display”      “Light          “Processors or    Year2
  Model1          and                              Sources”        Systems-On-Chips”
                  Sensors”
                  (referred to
                  collectively
                  as
                  “Cameras”)
                  TOF 3D,
                  (depth
                  sensor)
  Samsung         Rear camera       Dynamic                        Qualcomm            2019
  Galaxy                            AMOLED                         Snapdragon 855
  (Z)             12 MP,            ,                              Octa-core (1x2.84
  Fold45          f/1.5/2.4         HDR10+,                        GHz, 3x2.42 GHz
                  dual-aperture     1536 ×                         and 4x1.8 GHz)
                  12 MP, f/2.4      2152, 7.3                      Kryo 485
                  telephoto, 2x     in (19
                  optical zoom      cm), 4.2:3
                  16 MP, f/2.2,     ratio, 362
                  ultra-wide-       ppi
                  angle             External
                                    display
                  Front camera
                                    Dynamic
                  Outside: 10       AMOLED
                  MP, f/2.2         ,
                  Inside: 10        HDR10+,
                  MP, f/2.2, 8      720 ×
                  MP RGB            1680, 4.6
                  depth sensor      in (12
                                    cm), 21:9
                                    ratio, 397
                                    ppi
  Samsung         Rear              IPS LCD; LED                   CPU - Quad-core     2017
  Z446            Camera: 5         4.5”; 480   flash              1.5 GHz
                  MP, f/2.2;        x 800
                  Dual-LED          pixels, 5:3
                  flash,            ratio
                  panorama,
                  HDR;
                  720p@30fps

                  Front
                  Camera: 5

 45
      see https://en.wikipedia.org/wiki/Samsung_Galaxy_Fold
 46
      see https://www.gsmarena.com/samsung_z4-8682.php

                                                              17
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 19 of 85 PageID #: 721




  Phone        “Cameras         “Display”     “Light         “Processors or    Year2
  Model1       and                            Sources”       Systems-On-Chips”
               Sensors”
               (referred to
               collectively
               as
               “Cameras”)
               MP, f/2.2;
               LED flash
  Samsung      Rear             TFT,          LED            Chipset -           2016
  Z247         Camera: 5        256K          Flash          Spreadtrum SC9830
               MP, f/2.2;       colors;                      CPU - Quad-core
               LED flash;       4.0”; 480                    1.5 GHz Cortex-A7
               720p@30fps       x 800                        GPU - Mali-
                                pixels, 5:3                  400MP2
               Front            ratio
               Camera:
               VGA, f/2.4
  Samsung      Rear             Super       LED              Chipset - Qualcomm 2016
  Z3           Camera: 8        AMOLED flash                 MSM8916
  Corporat     MP, f/2.2,       ; 5.0”; 720                  Snapdragon 410 (28
  e48          AF; LED          x 1280                       nm)
               flash,           pixels,                      CPU - Quad-core
               panorama,        16:9 ratio                   1.2 GHz Cortex-A53
               HDR;                                          GPU - Adreno 306
               1080p@30fp
               s

               Front
               Camera: 5
               MP, f/2.2
  Samsung      Rear             Super       LED              Chipset -           2015
  Z349         Camera: 8        AMOLED Flash                 Spreadtrum SC7730
               MP, f/2.2,       ; 5.0”; 720                  CPU - Quad-core
               AF; LED          x 1280                       1.3 GHz Cortex-A7
               flash,           pixels,                      GPU - Mali-400
               panorama,        16:9 ratio
               HDR;
               720p@30fps

               Front
               Camera: 5
               MP, f/2.2

 47
    see https://www.gsmarena.com/samsung_z2-8288.php
 48
    see https://www.gsmarena.com/samsung_z3_corporate-8170.php
 49
    see https://www.gsmarena.com/samsung_z3-7273.php

                                                        18
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 20 of 85 PageID #: 722




  Phone        “Cameras         “Display”     “Light        “Processors or    Year2
  Model1       and                            Sources”      Systems-On-Chips”
               Sensors”
               (referred to
               collectively
               as
               “Cameras”)
  Samsung      Rear             PLS IPS;      LED           Chipset -             2015
  Z150         Camera:          4.0”; 480     flash         Spreadtrum
               3.15 MP;         x 800                       SC7727S
               LED flash;       pixels, 5:3                 CPU - Dual-core 1.2
               480p@15fps       ratio                       GHz Cortex-A7
                                                            GPU - Mali-400
               Front
               Camera:
               VGA
  Samsung      Rear             TFT,        No              312 MHz CPU           2015
  Metro        Camera:          256K
  36051        3.15 MP;         colors;
               240p@15fps       2.4”; 240
                                x 320
               Front            pixels, 4:3
               Camera: NO       ratio
  Samsung      Rear             TFT; 2.4”; LED              Chipset -             2015
  Xcover       Camera:          240 x 320 flash             Spreadtrum SC7703
  55052        3.15 MP;         pixels, 4:3                 CPU - Dual-core
               LED flash;       ratio                       460 MHz
               video

               Front
               Camera: NO


         P.R. 3-1(c): Claim Charts

         Claim charts identifying specifically where each element of each asserted claim is found

 within the accused instrumentalities are attached hereto as Exhibit A (’924 patent), Exhibit B (’431

 patent), Exhibit C (’949 patent), and Exhibit D (’079 patent). The attached claim charts reference

 the specific hardware components for each Accused Product as identified in the component chart


 50
    see https://www.gsmarena.com/samsung_z1-6894.php
 51
    see https://www.gsmarena.com/samsung_metro_360-7751.php
 52
    see https://www.gsmarena.com/samsung_xcover_550-7119.php

                                                       19
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 21 of 85 PageID #: 723




 presented in the above Identification Of Accused Products. Discovery is ongoing and GTP

 reserves the right to amend and supplement its infringement contentions, including in response to

 the production of confidential information or source code. See, e.g., P.R. 3-6(a)(1); Section 3(a)

 of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

        P.R. 3-1(d): Disclosure Of Literal Infringement And Infringement Under The
        Doctrine Of Equivalents

        GTP asserts that each claim limitation for each Infringed Claim is literally infringed, as set

 forth in the attached claims charts. See Exs. A-D. GTP reserves the right to assert additional

 theories under the doctrine of equivalents in response to claim construction positions that Samsung

 may adopt or the production of source code for software-based limitations. See, e.g., P.R. 3-

 6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

        P.R. 3-1(e): Disclosure Of Priority Claims

        The ’924 patent is entitled to a priority date of July 8, 1999.

        The ’431 patent is entitled to a priority date of July 8, 1999.

        The ’949 patent is entitled to a priority date of May 11, 1999.

        The ’079 patent is entitled to a priority date of November 9, 1998.

        P.R. 3-1(f): GTP’s Reliance On Its Instrumentalities

        At this time, GTP does not intend to rely on an assertion that its instrumentalities practice

 the Asserted Patents.

        P.R. 3-2: Document Production

        GTP is not aware of any documents responsive to P.R. 3-2(a).

        Documents responsive to P.R. 3-2(b) and P.R. 3-2(c) were produced at GTP_00000001 -

 GTP_00000916.




                                                      20
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 22 of 85 PageID #: 724




        Discovery is ongoing and GTP reserves the right to supplement its production with

 documents responsive to P.R. 3-2.



 Dated: April 28, 2021                   Respectfully submitted,


                                         By: /s/ Fred I. Williams
                                         Fred I. Williams
                                         Texas State Bar No. 00794855
                                         Michael Simons
                                         Texas State Bar No. 24008042
                                         Jonathan L. Hardt
                                         Texas State Bar No. 24039906
                                         WILLIAMS SIMONS & LANDIS PLLC
                                         327 Congress Ave., Suite 490
                                         Austin, TX 78701
                                         Tel: 512-543-1354
                                         fwilliams@wsltrial.com
                                         msimons@wsltrial.com
                                         jhardt@wsltrial.com

                                         Todd E. Landis
                                         State Bar No. 24030226
                                         WILLIAMS SIMONS & LANDIS PLLC
                                         2633 McKinney Ave., Suite 130 #366
                                         Dallas, TX 75204
                                         Tel: 512-543-1357
                                         tlandis@wsltrial.com

                                         John Wittenzellner
                                         Pennsylvania State Bar No. 308996
                                         WILLIAMS SIMONS & LANDIS PLLC
                                         1735 Market Street, Suite A #453
                                         Philadelphia, PA 19103
                                         Tel: 512-543-1373
                                         johnw@wsltrial.com

                                         ATTORNEYS FOR PLAINTIFF




                                               21
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 23 of 85 PageID #: 725




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 28, 2021 the undersigned caused a copy of

 the foregoing document to be served on all counsel of record, via the electronic mail, pursuant to

 the Federal Rules of Civil Procedure.

                                                     /s/ Fred I. Williams
                                                     Fred I. Williams
                  Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 24 of 85 PageID #: 726




                                   GTP v. Samsung: Claim Chart for U.S. Patent No. 8,194,924


       U.S. Patent No. 8,194,924
                                                                                Evidence of Use
            Claim Elements
                                           The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
1[preamble]: A handheld device
                                           Products is a handheld device.
comprising:

                                           Each of the Accused Products includes a housing, including, but not limited to, the body,
[a]: a housing;                            casing, or shell of the device.

                                           Each of the Accused Products includes a computer within the housing.

                                           Specifically, each of the Accused Products includes a computer including, but not limited
                                           to, its Processors or Systems-On-Chips and associated hardware and software. See Initial
                                           Infringement Contentions (“IIC”), Section P.R. 3-1(b). The Processors or Systems-On-
                                           Chips provided in each of the Accused Products are within said housing.
[b]: a computer within the housing;
                                           This limitation may also be informed by source code, and GTP reserves the right to assert
                                           additional theories under the doctrine of equivalents in response to claim construction
                                           positions that Defendants may adopt or the production of source code for software-based
                                           limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                           Discovery Order for Patent Cases.

                                           Each of the Accused Products includes a first camera oriented to view a user of the
                                           handheld device and having a first camera output.
[c]: a first camera oriented to view a user
                                            Specifically, each of the Accused Products includes a camera means including, but not
of the handheld device and having a first
                                            limited to, the Camera(s) specified in IIC, Section P.R. 3-1(b) and associated hardware and
camera output; and
                                            software. At least the Camera(s) located on the front of the Accused Products are oriented
                                            to view a user of the handheld device and having a first camera output.



                                                                  1
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 25 of 85 PageID #: 727




       U.S. Patent No. 8,194,924
                                                                                 Evidence of Use
            Claim Elements
                                           Each of the Accused Products includes a second camera oriented to view an object other
                                           than the user of the device and having a second camera output, wherein the first and second
                                           cameras include non-overlapping fields of view, and wherein the computer is adapted to
                                           perform a control function of the handheld device based on at least one of the first camera
                                           output and the second camera output.

                                           Specifically, each of the Accused Products includes a second camera including, but not
                                           limited to, the rear facing Camera(s) specified in IIC, Section P.R. 3-1(b) and associated
                                           hardware and software. The first and second include non-overlapping fields of view.

[d]: a second camera oriented to view an   The Processors or Systems-On-Chips and associated hardware and software in the Accused
object other than the user of the device   Products (See IIC, Section P.R. 3-1(b)) are adapted to perform a control function of the
and having a second camera output,         handheld device based on at least one of the first camera output and the second camera
wherein the first and second cameras       output.
include non-overlapping fields of view,
and wherein the computer is adapted to     The control functions that can be determined by the Accused Products include, but are not
perform a control function of the          limited to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent
handheld device based on at least one of   Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause,
the first camera output and the second     Smart Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection,
camera output.                             Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On
                                           Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait
                                           Mode, and Smile Shot.

                                           See, e.g.:

                                           https://www.samsung.com/us/support/answer/ANS00062630/

                                           https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                           physical-gestures-instead-of-just-touch-or-voice/



                                                                  2
                                                 Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 26 of 85 PageID #: 728




       U.S. Patent No. 8,194,924
                                                                                 Evidence of Use
            Claim Elements
                                            https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                            selfie-on-samsung-mobile-device/

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

2. The handheld device of claim
1 wherein the handheld device comprises The Accused Products are mobile phones. See IIC, Section P.R. 3-1(b).
a mobile phone.
3. The handheld device of claim             The first camera of the Accused Products is adapted to acquire an image of at least a
1 wherein the first camera is adapted to    portion of the user.
acquire an image of at least a portion of
the user.                                   For example, the first camera in the Accused Products can be a front facing camera that
                                            can be used to capture a picture of the user (a so-called “selfie”).

                                            See, e.g.: https://www.samsung.com/sg/support/mobile-devices/how-to-take-selfie-mode-
                                            images-using-samsung-mobile-front-camera/

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.




                                                                   3
                                                  Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 27 of 85 PageID #: 729




       U.S. Patent No. 8,194,924
                                                                                 Evidence of Use
             Claim Elements
4. The handheld device of claim             The second camera of the Accused Products is adapted to acquire an image of the object.
1 wherein the second camera is adapted
to acquire an image of the object.          See, e.g.: https://www.youtube.com/watch?v=5QB79-0nDfg

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

5. The handheld device of claim             The second camera of the Accused Products is adapted to acquire a video of the object.
1 wherein the second camera is adapted
to acquire a video of the object.           See, e.g.: https://www.youtube.com/watch?v=5QB79-0nDfg

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

6. The handheld device of claim             The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is operable to       Products (See IIC, Section P.R. 3-1(b)) are operable to determine a gesture based on at
determine a gesture based on at least one   least one of the first camera output and the second camera output.
of the first camera output and the second
camera output.                              The gestures that can be determined by at least the output of either the first camera or the
                                            second camera in the Accused Products include gestures associated with, but not limited to:
                                            Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan
                                            Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart
                                            Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection, Internet
                                            Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On

                                                                   4
                                                  Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 28 of 85 PageID #: 730




       U.S. Patent No. 8,194,924
                                                                                 Evidence of Use
            Claim Elements
                                            Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait
                                            Mode, and Smile Shot.

                                            See, e.g.:

                                            https://www.samsung.com/us/support/answer/ANS00062630/

                                            https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                            physical-gestures-instead-of-just-touch-or-voice/

                                            https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                            selfie-on-samsung-mobile-device/

                                            This limitation may also be informed by source code, and GTP reserves the right to assert
                                            additional theories under the doctrine of equivalents in response to claim construction
                                            positions that Defendants may adopt or the production of source code for software-based
                                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                            Discovery Order for Patent Cases.

7. The handheld device of claim             The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is operable to       Products (See IIC, Section P.R. 3-1(b)) are operable to determine a facial expression based
determine a facial expression based on at   on at least one of the first camera output and the second camera output.
least one of the first camera output and
the second camera output.                   The facial expressions that can be determined by at least the output of either the first
                                            camera or the second camera in the Accused Products include facial expressions associated
                                            with, but not limited to: Smile Shutter, Iris Scan Unlock, Face ID Unlock, Face Location,
                                            Live Masks Track/Apply, AR Emoji, Beauty Mode, and Smile Shot.

                                            See, e.g.:

                                            https://www.samsung.com/us/support/answer/ANS00062630/

                                                                   5
                                                  Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 29 of 85 PageID #: 731




       U.S. Patent No. 8,194,924
                                                                                  Evidence of Use
            Claim Elements

                                             This limitation may also be informed by source code, and GTP reserves the right to assert
                                             additional theories under the doctrine of equivalents in response to claim construction
                                             positions that Defendants may adopt or the production of source code for software-based
                                             limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                             Discovery Order for Patent Cases.

8. The handheld device of claim              The Accused Products are adapted to determine at least one of the position and the
1 wherein the computer is adapted to         orientation of the object based on the second camera output.
determine at least one of the position and
the orientation of the object based on the   For example, the position and the orientation of the object are determined based on the
second camera output.                        second camera output for purposes including, but not limited to: Tracking Autofocus,
                                             Smart OIS, Blur Background, Adjust Blur, Face Location, Active Shape Connection,
                                             Bixby Vision, Control Exposure Based On Location, Portrait Mode, and Smile Shot.

                                             This limitation may also be informed by source code, and GTP reserves the right to assert
                                             additional theories under the doctrine of equivalents in response to claim construction
                                             positions that Defendants may adopt or the production of source code for software-based
                                             limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                             Discovery Order for Patent Cases.

9. The handheld device of claim              The Processors or Systems-On-Chips and associated hardware and software in the Accused
6 wherein the gesture is performed by a      Products (See IIC, Section P.R. 3-1(b)) are operable to determine a gesture performed by a
person other than the user of the            person other than the user of the handheld device.
handheld device.
                                             The gestures of the person other than the user of the handheld device that can be
                                             determined by at least the output of either the first camera or the second camera in the
                                             Accused Products include gestures associated with, but not limited to: Gesture Detection,
                                             Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking
                                             Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur

                                                                    6
                                                   Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 30 of 85 PageID #: 732




       U.S. Patent No. 8,194,924
                                                                             Evidence of Use
            Claim Elements
                                        Background, Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After
                                        Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks
                                        Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile
                                        Shot.

                                        See, e.g.:

                                        https://www.samsung.com/us/support/answer/ANS00062630/

                                        https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                        physical-gestures-instead-of-just-touch-or-voice/

                                        https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                        selfie-on-samsung-mobile-device/

                                        This limitation may also be informed by source code, and GTP reserves the right to assert
                                        additional theories under the doctrine of equivalents in response to claim construction
                                        positions that Defendants may adopt or the production of source code for software-based
                                        limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                        Discovery Order for Patent Cases.

10. The handheld device of claim         The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is adapted to     Products (See IIC, Section P.R. 3-1(b)) are adapted to recognize the object based on the
recognize the object based on the second second camera output.
camera output.
                                         The objects that can be determined by the output of the second camera of the Accused
                                         Products include, but are not limited to: Smile Shutter, Face Location, Beauty Mode, and
                                         Smile Shot.

                                        See, e.g.:


                                                               7
                                              Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 31 of 85 PageID #: 733




       U.S. Patent No. 8,194,924
                                                                              Evidence of Use
            Claim Elements
                                         https://www.samsung.com/us/support/answer/ANS00062630/

                                         https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                         physical-gestures-instead-of-just-touch-or-voice/

                                         https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                         selfie-on-samsung-mobile-device/

                                         This limitation may also be informed by source code, and GTP reserves the right to assert
                                         additional theories under the doctrine of equivalents in response to claim construction
                                         positions that Defendants may adopt or the production of source code for software-based
                                         limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                         Discovery Order for Patent Cases.

12. The handheld device of claim           The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is adapted to       Products (See IIC, Section P.R. 3-1(b)) are adapted to determine a reference frame of the
determine a reference frame of the object. object.

                                         The frames of reference of the object that can be determined by the Accused Products
                                         include, but are not limited to: Tracking Autofocus, Smart OIS, Blur Background, Adjust
                                         Blur, Face Location, Active Shape Connection, Bixby Vision, Control Exposure Based On
                                         Location, Portrait Mode, and Smile Shot.

                                         See, e.g.:

                                         https://www.samsung.com/us/support/answer/ANS00062630/

                                         https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                         physical-gestures-instead-of-just-touch-or-voice/



                                                                 8
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 32 of 85 PageID #: 734




       U.S. Patent No. 8,194,924
                                                                             Evidence of Use
            Claim Elements
                                        https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                        selfie-on-samsung-mobile-device/

                                        This limitation may also be informed by source code, and GTP reserves the right to assert
                                        additional theories under the doctrine of equivalents in response to claim construction
                                        positions that Defendants may adopt or the production of source code for software-based
                                        limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                        Discovery Order for Patent Cases.

14. The handheld device of claim        The Processors or Systems-On-Chips and associated hardware and software in the Accused
1 wherein the computer is adapted to    Products (See IIC, Section P.R. 3-1(b)), working in conjunction with radios in the Accused
transmit information over an internet   Products, are adapted to transmit information over an internet connection.
connection.
                                        See, e.g.:

                                        https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                        g965uzkaxaa/#specs\

                                        https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                        g965uzkaxaa/#specs

                                        This limitation may also be informed by source code, and GTP reserves the right to assert
                                        additional theories under the doctrine of equivalents in response to claim construction
                                        positions that Defendants may adopt or the production of source code for software-based
                                        limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                        Discovery Order for Patent Cases.




                                                               9
                                              Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 33 of 85 PageID #: 735




                                  GTP v. Samsung: Claim Chart for U.S. Patent No. 7,933,431

   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
1[preamble] A method for         The preamble is not limiting. To the extent it is found to be limiting, each of the Accused Products
controlling a handheld           provides a method for controlling a handheld computing device including, but not limited to,
computing device comprising      through the use of its Processors or Systems-On-Chips. See Initial Infringement Contentions
the steps of:                    (“IIC”), Section P.R. 3-1(b).
[a] holding said device in one   The Accused Products are designed to be held in one hand, Defendants provided instructions to
hand;                            users to hold the Accused Products in one hand, and the Accused Products were held in one hand by
                                 users including, but not limited to, Defendants’ employees, contractors, and agents.

[b] moving at least one finger in The Accused Products are configured to detect movement of at least one finger in space in order to
space in order to signal a        signal a command to said device, Defendants provided instructions to users to signal commands to
command to said device;           said device by moving at least one finger in space, and users including, but not limited to,
                                  Defendants’ employees, contractors, and agents signaled commands to said device by moving at
                                  least one finger in space.

                                 The signals and commands each Accused Product can receive by a user moving at least one finger
                                 in space are signals and commands associated with but are not limited to the following features of
                                 the Accused Products: Gesture Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart
                                 Pause, Smart Scroll, Blur Background, Adjust Blur, Active Shape Connection, Bixby Vision,
                                 Control Exposure Based On Location, and AR Emoji.

                                 See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/



                                                                 1
                                                Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 34 of 85 PageID #: 736




   U.S. Patent No. 7,933,431
                                                                             Evidence of Use
        Claim Elements
                                   This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                   theories under the doctrine of equivalents in response to claim construction positions that
                                   Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                   P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
[c] electro-optically sensing      Through the Accused Products, Defendants electro-optically sense light reflected from said at least
light reflected from said at least one finger using a sensing means associated with said device.
one finger using a sensing
means associated with said         Specially, each of the Accused Products uses its Camera(s) and/or Processors or Systems-On-Chips
device;                            as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to sense light reflected
                                   from said at least one finger using a sensing means associated with said device.

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that
                                  Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                  P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                 This limitation is not governed by 112 ¶ 6.
[d] determining from said sensed Through the Accused Products, Defendants determine from said sensed light the movement of said
light the movement of said       finger.
finger, and
                                 Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
                                 Chips as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to determine
                                 from said sensed light the movement of said finger.

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that
                                  Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                  P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                                                  2
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 35 of 85 PageID #: 737




   U.S. Patent No. 7,933,431
                                                                         Evidence of Use
        Claim Elements
[e] using said sensed finger  Through the Accused Products, Defendants use said sensed finger movement information to control
movement information,         said device in accordance with said command.
controlling said device in
accordance with said command. Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
                              Chips as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to use said
                              sensed finger movement information to control said device in accordance with said command.

                                 The commands used and the controls achieved within each Accused Product by sensing the
                                 movement of at least one finger in space are commands and controls associated with but are not
                                 limited to the following features of the Accused Products: Gesture Detection, Tracking Autofocus,
                                 Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Active Shape
                                 Connection, Bixby Vision, Control Exposure Based On Location, and AR Emoji.

                                 See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that
                                  Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                  P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
2. A method according to claim Through the Accused Products, Defendants utilize at least one camera to effect said electro-optical
1, wherein at least one camera is sensing.
utilized to effect said electro-
optical sensing.                  Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                  Camera(s) specified in IIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
                                  Products effect electro-optical sensing.

                                                                 3
                                                Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 36 of 85 PageID #: 738




   U.S. Patent No. 7,933,431
                                                                            Evidence of Use
        Claim Elements

                                   This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                   theories under the doctrine of equivalents in response to claim construction positions that
                                   Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                   P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
3. A method according to claim Through the Accused Products, Defendants acquire an image of at least a portion of the user of the
1, including the further step of device.
acquiring an image of at least a
portion of the user of the device. Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                   Camera(s) specified in IIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
                                   Products acquires an image of at least a portion of the user of the device.

                                 Examples of Defendants acquiring an image of at least a portion of the user of the device include,
                                 but are not limited to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock,
                                 Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause,
                                 Smart Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection, Internet
                                 Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live
                                 Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that

                                                                  4
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 37 of 85 PageID #: 739




  U.S. Patent No. 7,933,431
                                                                         Evidence of Use
       Claim Elements
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
4. A method according to claim Through the Accused Products, Defendants sense movement in 3 dimensions.
1, wherein said movement is
sensed in 3 dimensions.        Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
                               Chips as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to sense
                               movement in 3 dimensions.

                                See, e.g.:

                                https://www.samsung.com/us/support/answer/ANS00062630/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
6. A method according to claim Through the Accused Products, Defendants sense movement of two fingers.
1, wherein movement of two
fingers is sensed.             Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
                               Chips as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to sense
                               movement of two fingers.

                                Examples of sensing movement of two fingers in the Accused Products include, but are not limited
                                to: Gesture Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll,
                                Blur Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based
                                On Location, and AR Emoji.

                                See, e.g.:




                                                                5
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 38 of 85 PageID #: 740




   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
                               The preamble is not limiting. To the extent it is found to be limiting, each of the Accused Products
7[preamble]: Handheld
                               includes a handheld apparatus that includes a computer, including, but not limited to, its Processors
computer apparatus comprising:
                               or Systems-On-Chips. See Initial Infringement Contentions (“IIC”), Section P.R. 3-1(b).
                               Each of the Accused Products includes a housing, including, but not limited to, the body, casing, or
[a]: a housing;
                               shell of the device.
                               Each of the Accused Products includes camera means associated with said housing for obtaining an
                               image using reflected light of at least one object positioned by a user operating said object.

                                  Specifically, each of the Accused Products includes a camera means including, but not limited to,
                                  the Camera(s) specified in IIC, Section P.R. 3-1(b) and associated hardware and software. The
[b]: a camera means associated
                                  Camera(s) provided in each of the Accused Products is associated with the housing and is for
with said housing for obtaining
                                  obtaining an image using reflected light of at least one object positioned by a user operating said
an image using reflected light of
                                  object.
at least one object positioned by
a user operating said object;
                                  The objects of which images can be obtained using the Accused Products include, but are not
                                  limited to, the objects imaged with: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID
                                  Unlock, Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart
                                  Pause, Smart Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection,
                                  Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On


                                                                 6
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 39 of 85 PageID #: 741




  U.S. Patent No. 7,933,431
                                                                           Evidence of Use
       Claim Elements
                                  Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode,
                                  and Smile Shot.

                                  See, e.g.:

                                  https://www.samsung.com/us/support/answer/ANS00062630/

                                  https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                  gestures-instead-of-just-touch-or-voice/

                                  https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                  samsung-mobile-device/

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that
                                  Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                  P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                  This limitation is not governed by 112 ¶ 6.
                                  Each of the Accused Products includes computer means within said housing for analyzing said
                                  image to determine information concerning a position or movement of said object.

[c]: computer means within said   Specifically, each of the Accused Products includes computer means including, but not limited to,
housing for analyzing said        its Processors or Systems-On-Chips and associated hardware and software. See IIC, Section P.R. 3-
image to determine information    1(b). The Processors or Systems-On-Chips provided in each of the Accused Products are within
concerning a position or          said housing and analyze said image to determine information concerning a position or movement
movement of said object; and      of said object.

                                  This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                  theories under the doctrine of equivalents in response to claim construction positions that


                                                                  7
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 40 of 85 PageID #: 742




   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                 This limitation is not governed by 112 ¶ 6.
                                 Each of the Accused Products includes computer means within said housing for analyzing said
                                 image to determine information concerning a position or movement of said object.

                                 Specifically, each of the Accused Products includes computer means including, but not limited to,
                                 its Processors or Systems-On-Chips and associated hardware and software. See IIC, Section P.R. 3-
                                 1(b). The Processors or Systems-On-Chips provided in each of the Accused Products are within
                                 said housing and analyze said image to determine information concerning a position or movement
[d]: means for controlling a     of said object.
function of said apparatus using
said information.                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                                 This limitation is not governed by 112 ¶ 6. However if this element is governed by 112 ¶ 6, then the
                                 structures, acts, and materials described in this portion of the claim chart are the structures, acts
                                 and/or materials in the accused products that perform the claimed function.

                                 The camera means in the Accused Products, including, but not limited to, the Camera(s) specified in
                                 IIC, Section P.R. 3-1(b) and associated hardware and software obtains images of a finger.
8. Apparatus according to claim
                                The Accused Products obtain images of a finger for purposes including, but not limited to: Gesture
7, wherein said object is a
                                Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
finger.
                                Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based On
                                Location, and AR Emoji.



                                                                 8
                                                Confidential Attorney Work Product
               Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 41 of 85 PageID #: 743




  U.S. Patent No. 7,933,431
                                                                       Evidence of Use
       Claim Elements
                              See, e.g.:

                              https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                              gestures-instead-of-just-touch-or-voice/

                              https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                              samsung-mobile-device/

                              This limitation may also be informed by source code, and GTP reserves the right to assert additional
                              theories under the doctrine of equivalents in response to claim construction positions that
                              Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                              P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
                              Each of the Accused Products includes a display function which is controlled.

                              The Accused Products control a display function for purposes including, but not limited to: Gesture
                              Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking
                              Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
                              Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After Sense (E.G., QR
                              Code), Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live
                              Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.
9. Apparatus according to claim
7, further including a display  See, e.g.:
function which is controlled.
                                https://www.samsung.com/us/support/answer/ANS00062630/

                              https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                              gestures-instead-of-just-touch-or-voice/

                              https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                              samsung-mobile-device/


                                                              9
                                             Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 42 of 85 PageID #: 744




   U.S. Patent No. 7,933,431
                                                                         Evidence of Use
        Claim Elements
                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
                                The Accused Products include means for transmitting information including, but not limited to,
                                radios, antennas, and associated hardware and software.

                                See, e.g.:

                                https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
11. Apparatus according
                                g965uzkaxaa/#specs\
to claim 7, further including
means for transmitting
                                https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
information.
                                g965uzkaxaa/#specs

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                                                10
                                               Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 43 of 85 PageID #: 745




   U.S. Patent No. 7,933,431
                                                                             Evidence of Use
        Claim Elements
12. Apparatus according            Each of the Accused Products includes a light source for illuminating said object.
to claim 7, further including a
light source for illuminating said Specifically, each of the Accused Products includes a light source including, but not limited to, a
object.                            Display for illuminating said object. See IIC, Section P.R. 3-1(b). As specified in IIC, Section P.R.
                                   3-1(b), specified Accused Products also include other Light Sources, and those Light Sources are
                                   also for illuminating said object.

                                   This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                   theories under the doctrine of equivalents in response to claim construction positions that
                                   Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                   P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
13. Apparatus according
to claim 7, wherein said           The Accused Products are cellular phones. See IIC, Section P.R. 3-1(b).
apparatus is a cellular phone.
14[preamble]: A method for         The preamble is not limiting. To the extent it is found to be limiting, each of the Accused Products
controlling a handheld             provides a method for controlling a handheld computing device including, but not limited to,
computing device comprising        through the use of its Processors or Systems-On-Chips. See Initial Infringement Contentions
the steps of:                      (“IIC”), Section P.R. 3-1(b).
[a]: providing a computer within   Defendants provide a computer within the Accused Products including, but not limited to, the
said device;                       Processors or Systems-On-Chips. See Initial Infringement Contentions (“IIC”), Section P.R. 3-1(b).




                                                                   11
                                                  Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 44 of 85 PageID #: 746




   U.S. Patent No. 7,933,431
                                                                            Evidence of Use
        Claim Elements
                                  Defendants associate a camera with the Accused Products, said camera viewing at least a portion of
                                  the body of a user operating said device or an object held by said user, in order provide image data
                                  concerning said portion or object.
[b]: associating a camera with
said device, said camera viewing Specifically, each of the Accused Products includes a camera including, but not limited to, the
at least a portion of the body of a Camera(s) specified in IIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
user operating said device or an Products view at least a portion of the body of a user operating said device or an object held by said
object held by said user, in order user, in order provide image data concerning said portion or object.
provide image data concerning
said portion or object;             This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                    theories under the doctrine of equivalents in response to claim construction positions that
                                    Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                    P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
                                  Through the Accused Products, Defendants use the computer to analyze said image data to
                                  determine information concerning a user input command.

                                  Specifically, each of the Accused Products includes a computer including, but not limited to, the
                                  Processors or Systems-On-Chips specified in IIC, Section P.R. 3-1(b). The Processors or Systems-
                                  On-Chips in each Accused Product analyze image data to determine information concerning a user
[c]: using said computer,         input command.
analyzing said image data to
determine information             The user input commands determined by the Accused Products include, but are not limited to:
concerning a user input           Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock,
command; and                      Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                  Background, Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After Sense
                                  (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply,
                                  Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                  See, e.g.:


                                                                  12
                                                 Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 45 of 85 PageID #: 747




   U.S. Patent No. 7,933,431
                                                                        Evidence of Use
        Claim Elements
                               https://www.samsung.com/us/support/answer/ANS00062630/

                               https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                               gestures-instead-of-just-touch-or-voice/

                               https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                               samsung-mobile-device/

                               This limitation may also be informed by source code, and GTP reserves the right to assert additional
                               theories under the doctrine of equivalents in response to claim construction positions that
                               Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                               P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

                               Through the Accused Products, Defendants use the determined information to control a function of
                               said device.

                               Specifically, each of the Accused Products includes a computer including, but not limited to, the
                               Processors or Systems-On-Chips specified in IIC, Section P.R. 3-1(b). The Processors or Systems-
                               On-Chips in each Accused Product use the determined information to control a function of said
                               device.
[d]: from said determined
                               The functions of the device controlled include, but are not limited to: Gesture Detection, Smile
information, controlling a
                               Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking Autofocus, Selfie
function of said device.
                               Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Face
                               Location, Active Shape Connection, Internet Transfer After Sense (E.G., QR Code), Bixby Vision,
                               Control Exposure Based On Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji,
                               Beauty Mode, Portrait Mode, and Smile Shot.

                               See, e.g.:

                               https://www.samsung.com/us/support/answer/ANS00062630/

                                                               13
                                              Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 46 of 85 PageID #: 748




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
15. A method according to claim Through the Accused Products, Defendants image reflected light from said body portion using the
14, wherein reflected light from camera.
said body portion or object is
imaged by said camera.           Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                 Camera(s) specified in IIC, Section P.R. 3-1(b). The Camera(s) provided in each of the Accused
                                 Products image reflected light from a body portion.

                                 Examples of Defendants imaging reflected light from a body portion include, but are not limited to:
                                 Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock,
                                 Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                 Background, Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After Sense
                                 (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply,
                                 Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                                                 14
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 47 of 85 PageID #: 749




  U.S. Patent No. 7,933,431
                                                                         Evidence of Use
       Claim Elements

                                https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
16. A method according to claim Through the Accused Products, Defendants use the computer to analyze said image data to
14, wherein said information    determine information including the position of the portion or object.
includes the position of the
portion or object.              Specifically, each of the Accused Products includes a computer including, but not limited to, the
                                Processors or Systems-On-Chips specified in IIC, Section P.R. 3-1(b). The Processors or Systems-
                                On-Chips in each Accused Product determine information including the position of the portion or
                                object.

                                The determined information including the position of the portion or object includes, but is not
                                limited to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan
                                Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                Background, Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After Sense
                                (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply,
                                Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                See, e.g.:

                                https://www.samsung.com/us/support/answer/ANS00062630/

                                https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                gestures-instead-of-just-touch-or-voice/



                                                                15
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 48 of 85 PageID #: 750




   U.S. Patent No. 7,933,431
                                                                           Evidence of Use
        Claim Elements
                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
17. A method according to claim Through the Accused Products, Defendants use the computer to analyze said image data to
14, wherein said information    determine information including the change in position of the portion or object.
includes the change in position
of the portion or object.       Specifically, each of the Accused Products includes a computer including, but not limited to, the
                                Processors or Systems-On-Chips specified in IIC, Section P.R. 3-1(b). The Processors or Systems-
                                On-Chips in each Accused Product determine information including the change in position of the
                                portion or object.

                                 The determined information including the change in position of the portion or object includes, but is
                                 not limited to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent
                                 Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll,
                                 Blur Background, Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After
                                 Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks
                                 Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                                                 16
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 49 of 85 PageID #: 751




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
18. A method according to claim Through the Accused Products, Defendants use the computer to analyze said image data to
14, wherein said information     determine information including the velocity or path of the portion or object.
includes the velocity or path of
the portion or object.           Specifically, each of the Accused Products includes a computer including, but not limited to, the
                                 Processors or Systems-On-Chips specified in IIC, Section P.R. 3-1(b). The Processors or Systems-
                                 On-Chips in each Accused Product determine information including the velocity or path of the
                                 portion or object.

                                 The determined information including the velocity or path of the portion or object includes, but is
                                 not limited to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent
                                 Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll,
                                 Blur Background, Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After
                                 Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks
                                 Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/



                                                                 17
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 50 of 85 PageID #: 752




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements
                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
19. A method according to claim Through the Accused Products, Defendants obtain information in 3 dimensions.
14, wherein said information is
obtained in 3 dimensions.       Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
                                Chips as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to obtain
                                information in 3 dimensions.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
20. A method according to claim Defendants determine information including the pointing direction of the portion or object by
14, wherein said information    providing, e.g., the Camera(s), Processors or Systems-On-Chips, and associated hardware and
includes the pointing direction software. See IIC, Section P.R. 3-1(b).
of the portion or object.
                                See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/



                                                                18
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 51 of 85 PageID #: 753




   U.S. Patent No. 7,933,431
                                                                         Evidence of Use
        Claim Elements
21. A method according to claim Through the Accused Products, Defendants control a display function.
14, wherein a display is
controlled.                     The Accused Products control a display function for purposes including, but not limited to: Gesture
                                Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking
                                Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
                                Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After Sense (E.G., QR
                                Code), Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live
                                Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                 See, e.g.:

                                 https://www.samsung.com/us/support/answer/ANS00062630/

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
22. A method according to claim Through the Accused Products, Defendants display a virtual image on a display that is moved or
21, wherein a virtual image on changed. The Accused Products control a display a virtual image include, but is not limited to: AR
said display is moved or        Emoji
changed.
                                See, e.g.:

                                 https://www.samsung.com/au/support/mobile-devices/how-to-use-ar-emoji/


                                                                19
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 52 of 85 PageID #: 754




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements
                                 https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                 g965uzkaxaa/#specs\

                                 https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                 g965uzkaxaa/#specs

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.

25. A method according to claim Through the Accused Products, Defendants transmit data to a further device.
14, including the further step of
transmitting data to a further    See, e.g.:
device.
                                  https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                  g965uzkaxaa/#specs\

                                 https://www.samsung.com/us/mobile/phones/galaxy-s/galaxy-s9plus-64gb--unlocked--sm-
                                 g965uzkaxaa/#specs

                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that
                                 Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                 P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
26. A method according to claim Through the Accused Products, Defendants operate the camera at 30 frames per second or greater.
14, wherein said camera
operates at 30 frames per second The camera means in the Accused Products, including, but not limited to, the Camera(s) specified
or greater.                      in IIC, Section P.R. 3-1(b) and associated hardware and software obtains images of a finger.



                                                                 20
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 53 of 85 PageID #: 755




   U.S. Patent No. 7,933,431
                                                                          Evidence of Use
        Claim Elements
                                 The Accused Products obtain images of a finger for purposes including, but not limited to: Gesture
                                 Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                 Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based On
                                 Location, and AR Emoji.

                                 See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
27. A method according to claim Through the Accused Products, Defendants provide a control function relating to a game.
14, wherein said controlled
function relates to a game.     See, e.g.:

                                 https://venturebeat.com/wp-content/uploads/2019/10/ezgif-6-
                                 98449a6bc19d.gif?w=499&resize=499%2C600&strip=all

                                 https://venturebeat.com/2019/10/21/googles-motion-sense-hands-on-controlling-games-and-apps-
                                 with-gestures/




                                                                21
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 54 of 85 PageID #: 756




28. A method according to claim Through the Accused Products, Defendants acquire a picture of the user of the handheld device.
14, including the further step of
acquiring a picture of the user of Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
the handheld device.               Chips as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to acquire a
                                   picture of the user of the handheld device.

                                This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                theories under the doctrine of equivalents in response to claim construction positions that
                                Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
                                P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.
30. A method according to claim Through the Accused Products, Defendants provide image data of an expression of said user.
14, wherein said body portion
indicates an expression of said Specially, each of the Accused Products uses its Camera(s) and/or its Processors or Systems-On-
user.                           Chips as specified in IIC, Section P.R. 3-1(b) and associated hardware and software to provide
                                image data of an expression of said user.

                                 Examples of sensing expressions in the Accused Products include, but are not limited to: Gesture
                                 Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                 Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based On
                                 Location, and AR Emoji.

                                 See, e.g.:

                                 https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-physical-
                                 gestures-instead-of-just-touch-or-voice/

                                 https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-on-
                                 samsung-mobile-device/


                                 This limitation may also be informed by source code, and GTP reserves the right to assert additional
                                 theories under the doctrine of equivalents in response to claim construction positions that


                                                                 22
                                                Confidential Attorney Work Product
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 55 of 85 PageID #: 757




             Defendants may adopt or the production of source code for software-based limitations. See, e.g.,
             P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery Order for Patent Cases.




                                            23
                           Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 56 of 85 PageID #: 758

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                          Evidence of Use
        Claim Elements
1[Pre] A portable device             The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
comprising:                          Products is a portable device.
1[a] a device housing including a    Each of the Accused Products includes a housing, including, but not limited to, the body,
forward facing portion, the          casing, or shell of the device, the housing including a forward facing portion, the forward
forward facing portion of the        facing portion of the device housing encompassing an electro-optical sensor having a field
device housing encompassing an       of view and including a digital camera separate from the electro-optical sensor.
electro-optical sensor having a
field of view and including a        Specifically, each of the Accused Products includes cameras including, but not limited to,
digital camera separate from the     the Camera(s) specified in IIC, Section P.R. 3-1(b) and associated hardware and software.
electro-optical sensor; and          The Camera(s) in each of the Accused Products include a digital camera and an electro-
                                     optical sensor separate from the digital camera.
1[b] a processing unit within the    Each of the Accused Products includes a processing unit within the device housing and
device housing and operatively       operatively coupled to an output of the electro-optical sensor.
coupled to an output of the
electro-optical sensor, wherein      Specifically, each of the Accused Products includes a computer including, but not limited
the processing unit is adapted to:   to, its Processors or Systems-On-Chips and associated hardware and software. See IIC,
                                     Section P.R. 3-1(b). The Processors or Systems-On-Chips provided in each of the
                                     Accused Products are within the device housing and operatively coupled to an output of
                                     the electro-optical sensor.
1[c] determine a gesture has been    The Accused Products determine a gesture has been performed in the electro-optical
performed in the electro-optical     sensor field of view based on the electro-optical sensor output.
sensor field of view based on the
electro-optical sensor output, and   Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                     Camera(s) to determine a gesture has been performed in the electro-optical sensor field of
                                     view based on the electro-optical sensor output. See IIC, Section P.R. 3-1(b).

                                     The gestures that can be determined by the Accused Products include, but are not limited
                                     to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan
                                     Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart
                                     Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection, Internet
                                     Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On

                                                                 1
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 57 of 85 PageID #: 759

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                         Evidence of Use
        Claim Elements
                                    Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                    Portrait Mode, and Smile Shot.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                    selfie-on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
1[d] control the digital camera in The Accused Products control the digital camera in response to the gesture performed in
response to the gesture performed the electro-optical sensor field of view, wherein the gesture corresponds to an image
in the electro-optical sensor field capture command, and wherein the image capture command causes the digital camera to
of view, wherein the gesture        store an image to memory.
corresponds to an image capture
command, and wherein the image Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
capture command causes the          Camera(s) to control the digital camera in response to the gesture performed in the electro-
digital camera to store an image    optical sensor field of view, wherein the gesture corresponds to an image capture
to memory.                          command, and wherein the image capture command causes the digital camera to store an
                                    image to memory. See IIC, Section P.R. 3-1(b).

                                    The gestures corresponding to an image capture command that can be determined by the
                                    Accused Products include, but are not limited to: Gesture Detection, Smile Shutter, Iris

                                                                  2
                                                 Confidential Attorney Work Product
           Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 58 of 85 PageID #: 760

                            GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


U.S. Patent No. 8,878,949
                                                                Evidence of Use
     Claim Elements
                            Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus,
                            Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Face
                            Location, Active Shape Connection, Internet Transfer After Sense (E.G., QR Code),
                            Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live
                            Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                            See, e.g.:

                            https://www.samsung.com/us/support/answer/ANS00062630/

                            https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                            physical-gestures-instead-of-just-touch-or-voice/

                            https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                            selfie-on-samsung-mobile-device/

                            This limitation may also be informed by source code, and GTP reserves the right to assert
                            additional theories under the doctrine of equivalents in response to claim construction
                            positions that Defendants may adopt or the production of source code for software-based
                            limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                            Discovery Order for Patent Cases.




                                                          3
                                         Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 59 of 85 PageID #: 761

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


    U.S. Patent No. 8,878,949
                                                                          Evidence of Use
         Claim Elements
2. The portable device of claim      The Accused Products determine gestures including a hand motion.
1 wherein the determined gesture
includes a hand motion.              Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                     Camera(s) (see IIC, Section P.R. 3-1(b)) to determine a gesture including, but not limited
                                     to, a hand motion.

                                     The gestures that can be determined by the Accused Products include, but are not limited
                                     to: Gesture Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart
                                     Scroll, Blur Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control
                                     Exposure Based On Location, and AR Emoji.

                                     See, e.g.:

                                     https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                     physical-gestures-instead-of-just-touch-or-voice/

                                     https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                     selfie-on-samsung-mobile-device/

                                     This limitation may also be informed by source code, and GTP reserves the right to assert
                                     additional theories under the doctrine of equivalents in response to claim construction
                                     positions that Defendants may adopt or the production of source code for software-based
                                     limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                     Discovery Order for Patent Cases.
4. The portable device of claim      The electro-optical sensors of the Accused Products are fixed in relation to the digital
1 wherein the electro-optical        camera.
sensor is fixed in relation to the
digital camera.                      Specifically, each of the Accused Products includes electro-optical sensors including, but
                                     not limited to, the electro-optical sensor(s) specified in IIC, Section P.R. 3-1(b) and
                                     associated hardware and software. Each of the Accused Products include a digital camera
                                     fixed in relation to the electro-optical sensor(s). See IIC, Section P.R. 3-1(b).

                                                                   4
                                                  Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 60 of 85 PageID #: 762

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


    U.S. Patent No. 8,878,949
                                                                         Evidence of Use
         Claim Elements
5. The portable device of claim     Each of the Accused Products includes a forward facing light source.
1 further including a forward
facing light source.                Specifically, each of the Accused Products includes a forward facing light source
                                    including, but not limited to, a Display. See IIC, Section P.R. 3-1(b). As specified in IIC,
                                    Section P.R. 3-1(b), specified Accused Products also include other forward facing Light
                                    Sources.

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
6. The portable device of claim     The electro-optical sensors of the Accused Products define a resolution less than a
1 wherein the electro-optical       resolution defined by the digital camera. See IIC, Section P.R. 3-1(b).
sensor defines a resolution less
than a resolution defined by the
digital camera.

7. The portable device of claim     The electro-optical sensors of the Accused Products include at least one of a CCD detector
1 wherein the electro-optical       and a CMOS detector. See IIC, Section P.R. 3-1(b).
sensor includes at least one of a
CCD detector and a CMOS
detector.

8[Pre] A computer implemented       The preamble is not limiting. To the extent it is found to be limiting, Defendants, through
method comprising:                  the Accused Products, perform a computer implemented method.

                                    Specifically, each of the Accused Products includes a computer including, but not limited
                                    to, its Processors or Systems-On-Chips and associated hardware and software. See IIC,
                                    Section P.R. 3-1(b).



                                                                 5
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 61 of 85 PageID #: 763

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


    U.S. Patent No. 8,878,949
                                                                          Evidence of Use
         Claim Elements
8[a] providing a portable device     Defendants provide the Accused Products, which are portable devices including a forward
including a forward facing           facing portion encompassing a digital camera and an electro-optical sensor, the electro-
portion encompassing a digital       optical sensor having an output and defining a field of view.
camera and an electro-optical
sensor, the electro-optical sensor   Specifically, each of the Accused Products includes a camera means including, but not
having an output and defining a      limited to, the Camera(s) specified in IIC, Section P.R. 3-1(b) and associated hardware
field of view;                       and software. The Camera(s) in each of the Accused Products include a digital camera
                                     and an electro-optical sensor, the electro-optical sensor having an output and defining a
                                     field of view.
8[b] determining, using a            Defendants, through the Accused Products, determine using a processing unit a gesture
processing unit, a gesture has       has been performed in the electro-optical sensor field of view based on the electro-optical
been performed in the electro-       sensor output, wherein the determined gesture corresponds to an image capture command.
optical sensor field of view based
on the electro-optical sensor        Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
output, wherein the determined       Camera(s) and associated hardware and software (see IIC, Section P.R. 3-1(b)) to
gesture corresponds to an image      determine a gesture has been performed in the electro-optical sensor field of view based
capture command; and                 on the electro-optical sensor output.

                                     The gestures that can be determined by the Accused Products include, but are not limited
                                     to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan
                                     Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart
                                     Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection, Internet
                                     Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On
                                     Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                     Portrait Mode, and Smile Shot.

                                     See, e.g.:

                                     https://www.samsung.com/us/support/answer/ANS00062630/




                                                                   6
                                                  Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 62 of 85 PageID #: 764

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                        Evidence of Use
        Claim Elements
                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                    selfie-on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
8[c] capturing an image to the      Defendants, through the Accused Products, capture an image to the digital camera in
digital camera in response to the   response to the determined gesture corresponding to the image capture command.
determined gesture
corresponding to the image          Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
capture command.                    Camera(s) and associated hardware and software (see IIC, Section P.R. 3-1(b)) to capture
                                    an image to the digital camera in response to the determined gesture corresponding to the
                                    image capture command.

                                    The gestures corresponding to an image capture command that can be determined by the
                                    Accused Products include, but are not limited to: Gesture Detection, Smile Shutter, Iris
                                    Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus,
                                    Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Face
                                    Location, Active Shape Connection, Internet Transfer After Sense (E.G., QR Code),
                                    Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live
                                    Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/


                                                                  7
                                                 Confidential Attorney Work Product
               Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 63 of 85 PageID #: 765

                                   GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                       Evidence of Use
        Claim Elements
                                   https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                   physical-gestures-instead-of-just-touch-or-voice/

                                   https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                   selfie-on-samsung-mobile-device/

                                 This limitation may also be informed by source code, and GTP reserves the right to assert
                                 additional theories under the doctrine of equivalents in response to claim construction
                                 positions that Defendants may adopt or the production of source code for software-based
                                 limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                 Discovery Order for Patent Cases.
9. The method according to claim The gesture determined by Defendants through the Accused Products include a hand
8 wherein the determined gesture motion.
includes a hand motion.
                                 Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                 Camera(s) (see IIC, Section P.R. 3-1(b)) to determine a gesture including, but not limited
                                 to, a hand motion.

                                   The gestures that can be determined by the Accused Products include, but are not limited
                                   to: Gesture Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart
                                   Scroll, Blur Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control
                                   Exposure Based On Location, and AR Emoji.

                                   See, e.g.:

                                   https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                   physical-gestures-instead-of-just-touch-or-voice/

                                   https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                   selfie-on-samsung-mobile-device/


                                                                 8
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 64 of 85 PageID #: 766

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                          Evidence of Use
        Claim Elements
                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
11. The method according            The electro-optical sensors of the Accused Products are fixed in relation to the digital
to claim 8 wherein the electro-     camera.
optical sensor includes first and
second sensors in fixed relation    Specifically, each of the Accused Products includes electro-optical sensors including, but
relative to the digital camera.     not limited to, the electro-optical sensor(s) specified in IIC, Section P.R. 3-1(b) and
                                    associated hardware and software. Each of the Accused Products include first and second
                                    electro-optical sensors in fixed relation to a digital camera. See IIC, Section P.R. 3-1(b).
12. The method according            The electro-optical sensors of the Accused Products define a resolution less than a
to claim 8 wherein the electro-     resolution defined by the digital camera. See IIC, Section P.R. 3-1(b).
optical sensor defines a
resolution less than a resolution
defined by the digital camera.



13[Pre] An image capture device     The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
comprising:                         Products is an image capture device. See IIC, Section P.R. 3-1(b).
13[a] a device housing including    Each of the Accused Products includes a device housing including a forward facing
a forward facing portion, the       portion, the forwarding facing portion encompassing a digital camera adapted to capture
forwarding facing portion           an image and having a field of view and encompassing a sensor adapted to detect a gesture
encompassing a digital camera       in the digital camera field of view.
adapted to capture an image and
having a field of view and          Specifically, each of the Accused Products includes cameras including, but not limited to,
encompassing a sensor adapted to    the Camera(s) specified in IIC, Section P.R. 3-1(b) and associated hardware and software.
detect a gesture in the digital     The Camera(s) in each of the Accused Products encompassing a digital camera adapted to
camera field of view; and

                                                                 9
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 65 of 85 PageID #: 767

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                        Evidence of Use
        Claim Elements
                                    capture an image and having a field of view and encompassing a sensor adapted to detect
                                    a gesture in the digital camera field of view.




13[b] a processing unit             Each of the Accused Products includes a processing unit operatively coupled to the sensor
operatively coupled to the sensor   and to the digital camera.
and to the digital camera,
wherein the processing unit is      Specifically, each of the Accused Products includes a computer including, but not limited
adapted to:                         to, its Processors or Systems-On-Chips and associated hardware and software. See IIC,
                                    Section P.R. 3-1(b). The Processors and Systems-On-Chips provided in each of the
                                    Accused Products are coupled to the sensor and to the digital camera.
13[c] detect a gesture has been     The Accused Products detect a gesture has been performed in the electro-optical sensor
performed in the electro-optical    field of view based on an output of the electro-optical sensor.
sensor field of view based on an
output of the electro-optical       Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
sensor, and                         Camera(s) and associated hardware and software (see IIC, Section P.R. 3-1(b)) to detect a
                                    gesture has been performed in the electro-optical sensor field of view based on an output
                                    of the electro-optical sensor.

                                    The gestures that can be determined by the Accused Products include, but are not limited
                                    to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan
                                    Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart
                                    Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection, Internet
                                    Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On
                                    Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                    Portrait Mode, and Smile Shot.


                                                                10
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 66 of 85 PageID #: 768

                                     GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                         Evidence of Use
        Claim Elements
                                     See, e.g.:

                                     https://www.samsung.com/us/support/answer/ANS00062630/

                                     https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                     physical-gestures-instead-of-just-touch-or-voice/

                                     https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                     selfie-on-samsung-mobile-device/

                                     This limitation may also be informed by source code, and GTP reserves the right to assert
                                     additional theories under the doctrine of equivalents in response to claim construction
                                     positions that Defendants may adopt or the production of source code for software-based
                                     limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                     Discovery Order for Patent Cases.
13[d] correlate the gesture          The Accused Products correlate the gesture detected by the sensor with an image capture
detected by the sensor with an       function and subsequently capture an image using the digital camera, wherein the detected
image capture function and           gesture is identified by the processing unit apart from a plurality of gestures.
subsequently capture an image
using the digital camera, wherein    Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
the detected gesture is identified   Camera(s) (see IIC, Section P.R. 3-1(b)) to correlate the gesture detected by the sensor
by the processing unit apart from    with an image capture function and subsequently capture an image using the digital
a plurality of gestures.             camera, wherein the detected gesture is identified by the processing unit apart from a
                                     plurality of gestures.

                                     The gestures corresponding to an image capture command that can be determined by the
                                     Accused Products include, but are not limited to: Gesture Detection, Smile Shutter, Iris
                                     Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus,
                                     Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Face
                                     Location, Active Shape Connection, Internet Transfer After Sense (E.G., QR Code),


                                                                   11
                                                  Confidential Attorney Work Product
               Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 67 of 85 PageID #: 769

                                   GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                         Evidence of Use
        Claim Elements
                                   Bixby Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live
                                   Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                   See, e.g.:

                                   https://www.samsung.com/us/support/answer/ANS00062630/

                                   https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                   physical-gestures-instead-of-just-touch-or-voice/

                                   https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                   selfie-on-samsung-mobile-device/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                   Discovery Order for Patent Cases.
14. The image capture device       The Accused Products detect gestures including a hand motion.
of claim 13 wherein the detected
gesture includes a hand motion.    Specifically, each of the Accused Products uses its Processors or Systems-On-Chips and
                                   Camera(s) (see IIC, Section P.R. 3-1(b)) to detect a gesture including, but not limited to, a
                                   hand motion.

                                   The gestures that can be determined by the Accused Products include, but are not limited
                                   to: Gesture Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart
                                   Scroll, Blur Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control
                                   Exposure Based On Location, and AR Emoji.

                                   See, e.g.:


                                                                 12
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 68 of 85 PageID #: 770

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


   U.S. Patent No. 8,878,949
                                                                         Evidence of Use
        Claim Elements
                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-
                                    selfie-on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
16. The image capture device        Each of the Accused Products includes a forward facing light source.
of claim 13 further including a
forward facing light source.        Specifically, each of the Accused Products includes a forward facing light source
                                    including, but not limited to, a Display. See IIC, Section P.R. 3-1(b). As specified in IIC,
                                    Section P.R. 3-1(b), specified Accused Products also include other forward facing Light
                                    Sources.

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample
                                    Discovery Order for Patent Cases.
17. The image capture device        The sensors of the Accused Products define a resolution less than a resolution defined by
of claim 13 wherein the sensor      the digital camera. See IIC, Section P.R. 3-1(b).
defines a resolution less than a
resolution defined by the digital
camera.




                                                                 13
                                                Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 69 of 85 PageID #: 771

                                    GTP v. Samsung: Claim Chart for U.S. Patent 8,878,949


    U.S. Patent No. 8,878,949
                                                                         Evidence of Use
         Claim Elements
18. The image capture device        The sensors of the Accused Products are fixed in relation to the digital camera.
of claim 13 wherein the sensor is
fixed in relation to the digital    Specifically, each of the Accused Products includes electro-optical sensors including, but
camera.                             not limited to, the electro-optical sensor(s) specified in IIC, Section P.R. 3-1(b) and
                                    associated hardware and software. Each of the Accused Products include a digital camera
                                    fixed in relation to the electro-optical sensor(s). See IIC, Section P.R. 3-1(b).




                                                                14
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 70 of 85 PageID #: 772




                                  GTP v. Samsung: Claim Chart for U.S. Patent No. 8,553,079

    U.S. Patent No. 8,553,079
                                                                             Evidence of Use
         Claim Elements
                                      The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
1[preamble]: A computer               Products provides a computer implemented method including, but not limited to, through the
implemented method comprising:        use of its Processors or Systems-On-Chips. See Initial Infringement Contentions (“IIC”),
                                      Section P.R. 3-1(b).
                                      Through the Accused Products, Defendants provide a light source adapted to direct
                                      illumination through a work volume above the light source.

                                      Specifically, each of the Accused Products includes a light source including, but not limited
                                      to, a Display that directs illumination through a work volume above the Display. See IIC,
[a]: providing a light source         Section P.R. 3-1(b). As specified in IIC, Section P.R. 3-1(b), specified Accused Products also
adapted to direct illumination        include other Light Sources, and those Light Sources are also adapted to direct illumination
through a work volume above the       through a work volume above the Light Sources.
light source;
                                      This limitation may also be informed by source code, and GTP reserves the right to assert
                                      additional theories under the doctrine of equivalents in response to claim construction
                                      positions that Defendants may adopt or the production of source code for software-based
                                      limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                      Order for Patent Cases.
                                      Through the Accused Products, Defendants provide a camera oriented to observe a gesture
                                      performed in the work volume, the camera being fixed relative to the light source.
[b]: providing a camera oriented to
observe a gesture performed in the    Specifically, each of the Accused Products includes a camera including, but not limited to, the
work volume, the camera being         Camera(s) specified in IIC, Section P.R. 3-1(b). The Camera(s) provided in each of the
fixed relative to the light source;   Accused Products is oriented to observe a gesture performed in the work volume and is fixed
and                                   relative to the Light Source and/or Display at least because the Camera, the Light Source, and
                                      Display are all fixed to the device.




                                                                   1
                                                  Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 71 of 85 PageID #: 773




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.
                                    Defendants determine, using the camera, the gesture performed in the work volume and
                                    illuminated by the light source by providing software and other source code functionality that
                                    when executed can only use the functionality provided by Defendants in association with the
                                    camera and light source.

                                    Specifically, each of the Accused Products uses its Camera(s) to determine a gesture
                                    including, but not limited to, a gesture performed in the work volume and illuminated by the
                                    Light Source. This limitation may also be informed by source code, and GTP reserves the
                                    right to assert additional theories under the doctrine of equivalents in response to claim
                                    construction positions that Defendants may adopt or the production of source code for
                                    software-based limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s
[c]: determining, using the camera, Sample Discovery Order for Patent Cases.
the gesture performed in the work
volume and illuminated by the light The gestures performed in the work volume and illuminated by the light source that can be
source.                             determined by the Accused Products include those associated with, but not limited to, the
                                    following features: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock,
                                    Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart
                                    Pause, Smart Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection,
                                    Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On
                                    Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait
                                    Mode, and Smile Shot.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/


                                                                  2
                                                 Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 72 of 85 PageID #: 774




    U.S. Patent No. 8,553,079
                                                                            Evidence of Use
         Claim Elements
                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/
2. The method according to claim 1
wherein the light source includes a The Light Source(s) in each of the Accused Products includes, but is not limited to, a light
light emitting diode.               emitting diode. See IIC, Section P.R. 3-1(b).

3. The method according to claim 1 The Light Source(s) in each of the Accused Products includes, but is not limited to, a plurality
wherein the light source includes a of light emitting diodes. See IIC, Section P.R. 3-1(b).
plurality of light emitting diodes.

4. The method according to claim 1 Defendants detect a gesture by analyzing sequential images of the camera by providing, e.g.,
wherein detecting a gesture        the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
includes analyzing sequential      IIC, Section P.R. 3-1(b).
images of the camera.
                                   The gestures detected including analyzing sequential images of the camera are associated with
                                   but are not limited to the following features of the Accused Products: Gesture Detection,
                                   Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
                                   Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based On Location,
                                   and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/


                                                                  3
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 73 of 85 PageID #: 775




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
5. The method according to claim 1 Defendants detect gestures including, but not limited to, at least a pointing gesture by
wherein the detected gesture       providing, e.g., the Camera(s), Processors or Systems-On-Chips, and associated hardware and
includes at least one of a pinch   software. See IIC, Section P.R. 3-1(b).
gesture, a pointing gesture, and a
grip gesture.                      The gestures detected including at least a pointing gesture are associated with but are not
                                   limited to the following features of the Accused Products: Gesture Detection, Tracking
                                   Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur,
                                   Active Shape Connection, Bixby Vision, Control Exposure Based On Location, and AR
                                   Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.




                                                                  4
                                                 Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 74 of 85 PageID #: 776




     U.S. Patent No. 8,553,079
                                                                               Evidence of Use
          Claim Elements
6. The method according to claim 1 Defendants determine the pointing direction of a finger in the work volume by providing, e.g.,
further including determining the the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
pointing direction of a finger in the IIC, Section P.R. 3-1(b).
work volume.
                                      The gestures detected including the pointing direction of a finger in the work volume are
                                      associated with but are not limited to the following features of the Accused Products: Gesture
                                      Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                      Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based
                                      On Location, and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
8. The method according to claim 1 Defendants determine the three-dimensional position of a point on a user by providing, e.g.,
further including determining the the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
three-dimensional position of a    IIC, Section P.R. 3-1(b).
point on a user.
                                   The three-dimensional position of a point on a user is determined is determine during
                                   execution of, but not limited to, the following features: Gesture Detection, Smile Shutter, Iris
                                   Scan Unlock, Face ID Unlock, Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus,
                                   Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Face

                                                                  5
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 75 of 85 PageID #: 777




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                    Location, Active Shape Connection, Internet Transfer After Sense (E.G., QR Code), Bixby
                                    Vision, Control Exposure Based On Location, Live Masks Track/Apply, Live Stickers Track,
                                    AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
9. The method according to claim 1 Each of the Accused Products includes the camera and the light source positioned in fixed
wherein the camera and the light   relation relative to a keypad.
source are positioned in fixed
relation relative to a keypad.     As one non-limiting example, in each of the Accused Products during the time the keyboard is
                                   displayed on the screen of the Accused Products, the Camera(s) and Light Source(s) are
                                   positioned in fixed relation relative to the keypad. See IIC, Section P.R. 3-1(b).

                                    See, e.g.:

                                    https://www.att.com/device-support/article/wireless/KM1273285/Samsung/SamsungG965U

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.



                                                                  6
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 76 of 85 PageID #: 778




    U.S. Patent No. 8,553,079
                                                                          Evidence of Use
         Claim Elements
11[preamble]: A computer           The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
apparatus comprising:              Products includes a computer apparatus including, but not limited to, its Processors or
                                   Systems-On-Chips. See Initial Infringement Contentions (“IIC”), Section P.R. 3-1(b).
[a]: a light source adapted to     Each of the Accused Products includes a light source adapted to illuminate a human body part
illuminate a human body part       within a work volume generally above the light source.
within a work volume generally
above the light source;            Specifically, each of the Accused Products includes a light source including, but not limited
                                   to, a Display adapted to illuminate a human body part within a work volume generally above
                                   the Display. See IIC, Section P.R. 3-1(b). As specified in IIC, Section P.R. 3-1(b), specified
                                   Accused Products also include other Light Sources, and those Light Sources are also adapted
                                   to illuminate a human body part within a work volume generally above those Light Sources.


                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
[b]: a camera in fixed relation    Each of the Accused Products includes a camera in fixed relation relative to the light source
relative to the light source and   and oriented to observe a gesture performed by the human body part in the work volume.
oriented to observe a gesture
performed by the human body part Specifically, each of the Accused Products includes a camera including, but not limited to, the
in the work volume; and          Camera(s) specified in IIC, Section P.R. 3-1(b). The Camera(s) provided in each of the
                                 Accused Products is in fixed relation relative to the Light Source and/or Display and oriented
                                 to observe a gesture performed by the human body part in the work volume at least because
                                 the Camera, Light Source, and Display are all fixed to the device.

                                   The gestures performed by the human body part include those associated with, but not limited
                                   to, the following features: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID
                                   Unlock, Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay,

                                                                7
                                               Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 77 of 85 PageID #: 779




    U.S. Patent No. 8,553,079
                                                                          Evidence of Use
         Claim Elements
                                    Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Face Location, Active Shape
                                    Connection, Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure
                                    Based On Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode,
                                    Portrait Mode, and Smile Shot.

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
[c]: a processor adapted to        Each of the Accused Products includes a processor adapted to determine the gesture
determine the gesture performed in performed in the work volume and illuminated by the light source based on the camera output.
the work volume and illuminated
by the light source based on the   Specifically, each of the Accused Products includes a processor including, but not limited to,
camera output.                     the Processors or Systems-On-Chips specified in IIC, Section P.R. 3-1(b). The Processors or
                                   Systems-On-Chips in each Accused Product determine the gesture performed in the work
                                   volume and illuminated by the Light Source(s) and/or Display based on the output of the
                                   Camera(s).

                                    The gestures performed in the work volume and illuminated by the light source and
                                    determined based on the camera output include those associated with, but not limited to:
                                    Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock, Intelligent Scan Unlock,
                                    Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                    Background, Adjust Blur, Face Location, Active Shape Connection, Internet Transfer After
                                    Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On Location, Live Masks
                                    Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait Mode, and Smile Shot.

                                    See, e.g.:

                                    https://www.samsung.com/us/support/answer/ANS00062630/


                                                                  8
                                                 Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 78 of 85 PageID #: 780




    U.S. Patent No. 8,553,079
                                                                              Evidence of Use
         Claim Elements
                                       https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                       physical-gestures-instead-of-just-touch-or-voice/

                                       https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                       on-samsung-mobile-device/

                                       This limitation may also be informed by source code, and GTP reserves the right to assert
                                       additional theories under the doctrine of equivalents in response to claim construction
                                       positions that Defendants may adopt or the production of source code for software-based
                                       limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                       Order for Patent Cases.
14. The computer apparatus of
                                       The Light Source(s) in each of the Accused Products includes, but is not limited to, a light
claim 11 wherein the light source
                                       emitting diode. See IIC, Section P.R. 3-1(b).
includes a light emitting diode.
15. The computer apparatus of
                                       The Light Source(s) in each of the Accused Products includes, but is not limited to, a plurality
claim 11 wherein the light source
                                       of light emitting diodes. See IIC, Section P.R. 3-1(b).
includes a plurality of light
emitting diodes.
19. The computer apparatus of          Each of the Accused Products determines gestures including, but not limited to, at least a
claim 11 wherein the determined        pointing gesture using, e.g., the Camera(s), Processors or Systems-On-Chips, and associated
gesture includes a pointing gesture.   hardware and software. See IIC, Section P.R. 3-1(b).

                                       The gestures detected including a pointing gesture are associated with but are not limited to
                                       the following features of the Accused Products: Gesture Detection, Tracking Autofocus,
                                       Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Active
                                       Shape Connection, Bixby Vision, Control Exposure Based On Location, and AR Emoji.

                                       See, e.g.:



                                                                     9
                                                    Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 79 of 85 PageID #: 781




    U.S. Patent No. 8,553,079
                                                                          Evidence of Use
         Claim Elements
                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                   This limitation may also be informed by source code, and GTP reserves the right to assert
                                   additional theories under the doctrine of equivalents in response to claim construction
                                   positions that Defendants may adopt or the production of source code for software-based
                                   limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                   Order for Patent Cases.
21[preamble] A computer            The preamble is not limiting. To the extent it is found to be limiting, each of the Accused
implemented method comprising: Products provides a computer implemented method including, but not limited to, through the
                                   use of its Processors or Systems-On-Chips. See Initial Infringement Contentions (“IIC”),
                                   Section P.R. 3-1(b).
[a] providing a camera oriented to Through the Accused Products, Defendants provide a camera oriented to observe a gesture
observe a gesture performed in a   performed in a work volume above the camera.
work volume above the camera;
                                   Specifically, each of the Accused Products includes a camera including, but not limited to, the
                                   Camera(s) specified in IIC, Section P.R. 3-1(b). The Camera(s) provided in each of the
                                   Accused Products oriented to observe a gesture performed in a work volume above the
                                   camera.

                                    The gestures performed in the work volume above the camera include those associated with,
                                    but not limited to: Gesture Detection, Smile Shutter, Iris Scan Unlock, Face ID Unlock,
                                    Intelligent Scan Unlock, Tracking Autofocus, Selfie Focus, Smart OIS, Smart Stay, Smart
                                    Pause, Smart Scroll, Blur Background, Adjust Blur, Face Location, Active Shape Connection,
                                    Internet Transfer After Sense (E.G., QR Code), Bixby Vision, Control Exposure Based On
                                    Location, Live Masks Track/Apply, Live Stickers Track, AR Emoji, Beauty Mode, Portrait
                                    Mode, and Smile Shot.

                                                                 10
                                                Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 80 of 85 PageID #: 782




    U.S. Patent No. 8,553,079
                                                                            Evidence of Use
         Claim Elements

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.

[b] providing a light source in fixed Through the Accused Products, Defendants provide a light source in fixed relation relative to
relation relative to the camera and the camera and adapted to direct illumination through the work volume
adapted to direct illumination
through the work volume; and          Specifically, each of the Accused Products includes a light source including, but not limited
                                      to, a Display that directs illumination through the work volume. See IIC, Section P.R. 3-1(b).
                                      As specified in IIC, Section P.R. 3-1(b), specified Accused Products also include other Light
                                      Sources, and those Light Sources are also adapted to direct illumination through the work
                                      volume. The Light Source(s) and Display provided in each of the Accused Products is fixed
                                      relative to the Camera(s) at least because the Camera(s), Light Source(s), and Display are all
                                      fixed to the device.

                                      This limitation may also be informed by source code, and GTP reserves the right to assert
                                      additional theories under the doctrine of equivalents in response to claim construction
                                      positions that Defendants may adopt or the production of source code for software-based
                                      limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                      Order for Patent Cases.
[c] detecting, using the camera, a Defendants detect, using the camera, a gesture performed by at least one of a user's fingers and
gesture performed by at least one a user's hand in the work volume by providing software and other source code functionality
of a user's fingers and a user's hand that when executed can only use the functionality provided by Defendants in association with
in the work volume.                   the camera and light source.

                                    Specifically, each of the Accused Products uses its Camera(s) to detect a gesture including, but
                                    not limited to, by at least one of a user's fingers and a user's hand in the work volume. This
                                    limitation may also be informed by source code, and GTP reserves the right to assert

                                                                  11
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 81 of 85 PageID #: 783




    U.S. Patent No. 8,553,079
                                                                           Evidence of Use
         Claim Elements
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.

                                    The gestures performed by at least one of a user’s fingers and a user’s hand in the work
                                    volume that can be determined by the Accused Products include those associated with, but not
                                    limited to, the following features: Gesture Detection, Tracking Autofocus, Smart OIS, Smart
                                    Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Active Shape Connection,
                                    Bixby Vision, Control Exposure Based On Location, and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.
22. The method according to claim
21 wherein the light source       The Light Source(s) in each of the Accused Products includes, but is not limited to, a light
includes a light emitting diode.  emitting diode. See IIC, Section P.R. 3-1(b).




                                                                  12
                                                 Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 82 of 85 PageID #: 784




     U.S. Patent No. 8,553,079
                                                                           Evidence of Use
          Claim Elements
23. The method according to claim
21 wherein the light source       The Light Source(s) in each of the Accused Products includes, but is not limited to, a plurality
includes a plurality of light     of light emitting diodes. See IIC, Section P.R. 3-1(b).
emitting diodes.
24. The method according to claim Defendants detect a gesture by analyzing sequential images of the camera by providing, e.g.,
21 wherein detecting a gesture    the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
includes analyzing sequential     IIC, Section P.R. 3-1(b).
images of the camera.
                                  The gestures detected including analyzing sequential images of the camera are associated with
                                  but are not limited to the following features of the Accused Products: Gesture Detection,
                                  Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background,
                                  Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based On Location,
                                  and AR Emoji.

                                    See, e.g.:

                                    https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                    physical-gestures-instead-of-just-touch-or-voice/

                                    https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                    on-samsung-mobile-device/

                                  This limitation may also be informed by source code, and GTP reserves the right to assert
                                  additional theories under the doctrine of equivalents in response to claim construction
                                  positions that Defendants may adopt or the production of source code for software-based
                                  limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                  Order for Patent Cases.
25. The method according to claim Defendants detect gestures including, but not limited to, at least a pointing gesture by
21 wherein the detected gesture   providing, e.g., the Camera(s), Processors or Systems-On-Chips, and associated hardware and
includes at least one of a pinch  software. See IIC, Section P.R. 3-1(b).

                                                                  13
                                                 Confidential Attorney Work Product
                 Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 83 of 85 PageID #: 785




     U.S. Patent No. 8,553,079
                                                                            Evidence of Use
          Claim Elements
gesture, a pointing gesture, and a   The gestures detected including a pointing gesture are associated with but are not limited to
grip gesture.                        the following features of the Accused Products: Gesture Detection, Tracking Autofocus, Smart
                                     OIS, Smart Stay, Smart Pause, Smart Scroll, Blur Background, Adjust Blur, Active Shape
                                     Connection, Bixby Vision, Control Exposure Based On Location, and AR Emoji.

                                     See, e.g.:

                                     https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                     physical-gestures-instead-of-just-touch-or-voice/

                                     https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                     on-samsung-mobile-device/

                                     This limitation may also be informed by source code, and GTP reserves the right to assert
                                     additional theories under the doctrine of equivalents in response to claim construction
                                     positions that Defendants may adopt or the production of source code for software-based
                                     limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                     Order for Patent Cases.
26. The method according to claim Defendants determine the pointing direction of a finger in the work volume by providing, e.g.,
21 further including determining     the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
the pointing direction of one of the IIC, Section P.R. 3-1(b).
user's fingers using the first and
second cameras.                      The gestures detected including the pointing direction of a finger in the work volume are
                                     associated with but are not limited to the following features of the Accused Products: Gesture
                                     Detection, Tracking Autofocus, Smart OIS, Smart Stay, Smart Pause, Smart Scroll, Blur
                                     Background, Adjust Blur, Active Shape Connection, Bixby Vision, Control Exposure Based
                                     On Location, and AR Emoji.

                                     See, e.g.:



                                                                   14
                                                  Confidential Attorney Work Product
                Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 84 of 85 PageID #: 786




    U.S. Patent No. 8,553,079
                                                                            Evidence of Use
         Claim Elements
                                      https://www.samsung.com/ie/support/mobile-devices/how-can-i-control-galaxy-s5-using-
                                      physical-gestures-instead-of-just-touch-or-voice/

                                      https://www.samsung.com/sg/support/mobile-devices/how-to-use-palm-gesture-to-take-selfie-
                                      on-samsung-mobile-device/

28. The method according to claim     Defendants determine the three-dimensional position of a point on a user by providing, e.g.,
21 further including determining      the Camera(s), Processors or Systems-On-Chips, and associated hardware and software. See
the three-dimensional position of a   IIC, Section P.R. 3-1(b).
point on at least one of the user's
hand and the user's fingers.          See, e.g.:

                                      https://www.samsung.com/us/support/answer/ANS00062630/

                                    This limitation may also be informed by source code, and GTP reserves the right to assert
                                    additional theories under the doctrine of equivalents in response to claim construction
                                    positions that Defendants may adopt or the production of source code for software-based
                                    limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
                                    Order for Patent Cases.
30. The method according to claim Each of the Accused Products includes the camera and the light source positioned in fixed
21 wherein the camera and the light relation relative to a keypad.
source are positioned in fixed
relation relative to a keypad.      As one non-limiting example, in each of the Accused Products during the time the keyboard is
                                    displayed on the screen of the Accused Products, the Camera(s) and Light Source(s) are
                                    positioned in fixed relation relative to the keypad. See IIC, Section P.R. 3-1(b).

                                      See, e.g.:

                                      https://www.att.com/device-support/article/wireless/KM1273285/Samsung/SamsungG965U



                                                                    15
                                                   Confidential Attorney Work Product
Case 2:21-cv-00040-JRG Document 54-1 Filed 07/14/21 Page 85 of 85 PageID #: 787




               This limitation may also be informed by source code, and GTP reserves the right to assert
               additional theories under the doctrine of equivalents in response to claim construction
               positions that Defendants may adopt or the production of source code for software-based
               limitations. See, e.g., P.R. 3-6(a)(1); Section 3(a) of Chief Judge Gilstrap’s Sample Discovery
               Order for Patent Cases.




                                            16
                           Confidential Attorney Work Product
